


Exhibit 10.7

 

EXECUTION COPY

 

INDEMNITY REINSURANCE AGREEMENT

 

 

between

 

 

THE PYRAMID LIFE INSURANCE COMPANY

 

(Ceding Company)

 

 

and

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

(Reinsurer)

 

Effective as of April 1, 2009

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I        DEFINITION OF TERMS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Construction

9

Section 1.3.

Headings

9

 

 

 

ARTICLE II        BASIS OF COINSURANCE

9

 

 

 

Section 2.1.

Coinsurance

9

Section 2.2.

Duration of Coinsurance; Recapture

9

Section 2.3.

Parties to Coinsurance

10

 

 

 

ARTICLE III        CLOSING AND CONSIDERATION

10

 

 

 

Section 3.1.

Settlement Amount

10

 

 

 

ARTICLE IV        COOPERATION BETWEEN THE CEDING COMPANY AND THE REINSURER
FOLLOWING THE COINSURANCE EFFECTIVE DATE

12

 

 

 

Section 4.1.

Ceding Company Service Period

12

Section 4.2.

Premium Payments, Negotiation of Checks

12

Section 4.3.

Reserves

12

Section 4.4.

Reserve Credits

12

Section 4.5.

Premium Taxes

12

Section 4.6.

Payments Relating to Commissions

13

Section 4.7.

Guaranty Fund Assessments

13

Section 4.8.

Reports

13

Section 4.9.

Monthly Settlement

13

Section 4.10.

Audit

14

Section 4.11.

Non-Guaranteed Elements

14

 

 

 

ARTICLE V        UNDERTAKINGS OF CEDING COMPANY FOLLOWING THE COINSURANCE
EFFECTIVE DATE

15

 

 

 

Section 5.1.

Cooperation

15

 

 

 

ARTICLE VI        INDEMNIFICATION

15

 

 

 

Section 6.1.

Indemnification by the Ceding Company

15

Section 6.2.

Indemnification by the Reinsurer

16

Section 6.3.

Indemnification and Arbitration Procedures

17

Section 6.4.

Cooperation

17

Section 6.5.

Payment in Full for Losses

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII        INSOLVENCY

17

 

 

 

Section 7.1.

Payment of Benefits under an Insolvency

17

Section 7.2.

Required Notice of and Defense against Claims

18

 

 

 

ARTICLE VIII        ARBITRATION

18

 

 

 

Section 8.1.

Agreement to Arbitrate

18

Section 8.2.

Method

18

Section 8.3.

Power of Arbitrators

19

Section 8.4.

Arbitration Fees and Expenses; Decision

19

 

 

 

ARTICLE IX        GENERAL PROVISIONS

20

 

 

 

Section 9.1.

Notices

20

Section 9.2.

Confidentiality

20

Section 9.3.

Misunderstandings and Oversights

20

Section 9.4.

Reinstatements

20

Section 9.5.

Entire Agreement

20

Section 9.6.

Waivers and Amendments

20

Section 9.7.

No Third Party Beneficiaries

20

Section 9.8.

Binding Effect; No Assignment

21

Section 9.9.

Governing Law

21

Section 9.10.

Counterparts

21

Section 9.11.

Severability

21

Section 9.12.

Exhibits and Schedules

21

Section 9.13.

Election Statement

21

Section 9.14.

Additional Tax Provisions

22

Section 9.15.

Set Off

22

 

 

 

SCHEDULE 3.1

SETTLEMENT AMOUNT

 

SCHEDULE 4.6

PAYMENTS RELATING TO COMMISSIONS

 

SCHEDULE 4.9

MONTHLY SETTLEMENT REPORTS

 

EXHIBIT A

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

EXHIBIT B

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

EXHIBIT C

TRANSFERRED ASSETS

 

 

ii

--------------------------------------------------------------------------------


 

INDEMNITY REINSURANCE AGREEMENT

 

THIS INDEMNITY REINSURANCE AGREEMENT (the “Agreement”), effective as of April 1,
2009, is made and entered into by and between THE PYRAMID LIFE INSURANCE
COMPANY, a Kansas stock life and health insurance company (the “Ceding Company”)
and COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, a Massachusetts stock life
insurance company (the “Reinsurer”).

 

WHEREAS, the Ceding Company has issued or assumed certain life insurance and
annuity Policies, which are identified by policy form number and/or plan code on
Exhibit A attached hereto; and

 

WHEREAS, the Ceding Company, together with certain of its Affiliates named
therein, and the Reinsurer have entered into (i) that certain Master Agreement
dated November 26, 2008, as amended by Amendment Number 1 to Master Agreement,
dated April 24, 2009 (the “Amendment”), with FAFLIC (collectively, the “Master
Agreement”) and (ii) that certain Joinder Agreement, dated January 9, 2009, with
FAFLIC (the “Joinder Agreement”), pursuant to which, among other things, the
Ceding Company and the Reinsurer have mutually agreed to enter into this
Agreement pursuant to which the Ceding Company shall cede, and the Reinsurer
shall indemnity reinsure, the Insurance Liabilities on a one hundred percent
(100%) coinsurance basis on the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Master Agreement and Joinder Agreement, and in reliance upon
the representations, warranties, conditions and covenants contained herein and
therein, and intending to be legally bound hereby, the Ceding Company and the
Reinsurer hereby agree as follows:

 

ARTICLE I

 

DEFINITION OF TERMS

 

Section 1.1.  Definitions.   Capitalized terms used in this Agreement, but not
otherwise defined in this Article I, shall have the meaning given thereto in the
Master Agreement. The following capitalized words and terms shall have the
following meanings when used in this Agreement:

 

(a)                                  “Affiliate” has the meaning ascribed
thereto in the Master Agreement.

 

(b)                                 “Agreement” has the meaning set forth in the
Preamble.

 

(c)                                  “Amendment” has the meaning set forth in
the second recital hereof.

 

(d)                                 “Applicable Law” has the meaning ascribed
thereto in the Master Agreement.

 

(e)                                  “Approved Designee” has the meaning
ascribed thereto in the Services Agreement.

 

1

--------------------------------------------------------------------------------


 

(f)                                    “Books and Records” has the meaning
ascribed thereto in the Master Agreement.

 

(g)                                 “Business Day” has the meaning ascribed
thereto in the Master Agreement.

 

(h)                                 “Ceding Company” has the meaning set forth
in the Preamble.

 

(i)                                     “Ceding Company Caused Extra Contractual
Liabilities” means all Extra Contractual Liabilities that are not Reinsurer
Caused Extra Contractual Liabilities or Reinsurer Covered Extra Contractual
Liabilities.

 

(j)                                     “Ceding Company Indemnified Parties” has
the meaning set forth in Section 6.2.

 

(k)                                  “Ceding Company Service Period” means the
period commencing on the Closing Date and ending on the Transition Date.

 

(l)                                     “Closing” has the meaning ascribed
thereto in the Master Agreement.

 

(m)                               “Closing Date” has the meaning ascribed
thereto in the Master Agreement.

 

(n)                                 “Closing Date Ceding Commission” means the
“Closing Date Ceding Commission” determined with respect to the Ceding Company
pursuant to the Master Agreement. The Closing Date Ceding Commission shall be
credited to the Ceding Company as a reduction in the Settlement Amount that
would otherwise be payable by the Ceding Company to the Reinsurer at Closing
under Section 2.2 of the Master Agreement and Section 3.1 of this Agreement.

 

(o)                                 “Closing Fee” has the meaning ascribed
thereto in the Amendment.

 

(p)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(q)                                 “Coinsurance Effective Date” means 12:01
a.m. (New York time) on the first calendar day of the calendar month in which
the Closing occurs.

 

(r)                                    “Conversion Services” has the meaning
ascribed thereto in the Services Agreement.

 

(s)                                  “Cost of Capital” means the cost of a
capital decrease resulting from the establishment of an Interest Maintenance
Reserve liability calculated as follows:

 

The product of (i) the average of the amounts of the Interest Maintenance
Reserve liability (a) as of the first day of each calendar year (except in the
case of the year in which the Coinsurance Effective Date occurs, which shall be
as of the last day of the calendar quarter preceding the Coinsurance Effective
Date) and (b) as of the last day of each calendar year, multiplied by (ii) an
annual, simple interest rate

 

2

--------------------------------------------------------------------------------


 

equal to 5% (pro-rated for the year in which the Coinsurance Effective Date
occurs) (in this manner, the Cost of Capital is amortized in accordance with the
Ceding Company’s Interest Maintenance Reserve amortization schedule as reported
in its statutory annual financial statement dated as of and for the period ended
December 31, 2008 over a period of ten (10) years).

 

(t)                                    “Dispute Notice” has the meaning set
forth in Section 3.1(d).

 

(u)                                 “ECL Cap” means an amount not to exceed in
the aggregate $10,000,000 in respect of Losses sustained or incurred by, or
asserted against, (x) the Ceding Company Indemnified Parties in respect of
Reinsurer Covered Extra Contractual Liabilities, (y) those other “Ceding Company
Indemnified Parties” in respect of “Reinsurer Covered Extra Contractual
Liabilities” under each of the other “Coinsurance Agreements” (as defined in the
Master Agreement), entered into by the Reinsurer or FAFLIC, as the case may be,
and Affiliates of the Ceding Company of even date herewith, and (z) the
Reinsurer or FAFLIC, as the case may be, in respect of Reinsurer Covered Extra
Contractual Liabilities hereunder and under such other “Coinsurance Agreements”
identified in clause (y), taken as a whole. For the avoidance of doubt, any
payment made by either the Reinsurer or FAFLIC, as the case may be, (i) in
respect of “Reinsurer Covered Extra Contractual Liabilities” under any other
such “Coinsurance Agreement” shall be applied against the ECL Cap under this
Agreement as if such payment had been made hereunder, and (ii) under clauses
(x), (y) or (z) of this definition shall be applied against the ECL Cap only one
time and shall not be counted as a payment made pursuant to more than one such
clause.

 

(v)                                 “Excluded Liabilities” means any claim,
obligation or liability arising under, in connection with, or with respect to,
the Policies:

 

(i)                                     for Premium Taxes, including any
litigation or expenses concerning Premium Taxes, to the extent arising with
respect to premiums collected on the Policies attributable to all periods before
the Coinsurance Effective Date, and/or to the extent based upon assessments
relating to all periods prior to the Coinsurance Effective Date;

 

(ii)                                  (x) in connection with participation by
the Ceding Company, whether voluntary or involuntary, in any guaranty fund or
other residual market mechanism established or governed by any state or
jurisdiction to the extent arising with respect to premiums attributable to all
periods prior to the Coinsurance Effective Date and/or (y) to the extent based
upon regulatory fines or assessments relating to events which initially occurred
or commenced prior to the Transition Date (provided, that such liability or
other obligation will not be an Excluded Liability if it arose out of any act or
omission of the Ceding Company or its Affiliate that occurred (or in the case of
an omission, failed to occur) on or after the Closing Date and was made at the
written or express direction or request of the Reinsurer or its designees);

 

(iii)                               for Ceding Company Caused Extra Contractual
Liabilities;

 

3

--------------------------------------------------------------------------------


 

(iv)                              for escheat liabilities arising in respect of
all periods prior to the Coinsurance Effective Date;

 

(v)                                 for all Producer Payments;

 

(vi)                              relating to disputes, litigation,
investigations by Governmental Authorities, arbitrations or legal proceedings
arising out of acts or omissions of the Ceding Company or its Affiliates that
occurred prior to the Closing Date in connection with the Policies, solely to
the extent such liabilities are not Extra Contractual Liabilities;

 

(vii)                           for all premiums, payments, fees or other
consideration or amounts due at any time with respect to Reinsurance Coverage;

 

(viii)                        or portions of the Policies, in each case, to the
extent reinsured or purported by the Ceding Company to be reinsured under
Reinsurance Coverage, whether or not such coverage is collected or collectible;

 

(ix)                                for any payment to the Internal Revenue
Service or any other Person resulting from or attributable to any act or
omission of the Ceding Company (including errors of product design, language, or
administration, or inaccurate or incomplete data maintained in Books and
Records) resulting in non-compliance of any Policy with the requirements of the
Code to the extent such act or omission was not made at the written or express
direction or request of the Reinsurer or its designees;

 

(x)                                   incurred by the Ceding Company in
connection with a breach, or other failure to perform, by the Ceding Company of
the terms of any acquisition agreement pursuant to which any of the Policies
were originally acquired by the Ceding Company, except as such breach or failure
to perform results from acts or omissions by the Ceding Company made at the
written or express direction or request of the Reinsurer or its designees;

 

(xi)                                arising from the remediation processes in
the States of Wisconsin and New York, respectively;

 

(xii)                             arising from any errors or omissions made by
the Ceding Company, its Affiliates or designees in calculating, paying,
documenting or administering any surrender charges on annuity contracts included
among the Policies, including those errors that arose in respect of surrender
charges in the State of Utah; and

 

(xiii)                          solely to the extent arising from changes that
are made by the Ceding Company to the non-guaranteed elements under the Policies
without the prior written consent of the Reinsurer other than such changes that
are required by Applicable Law.

 

4

--------------------------------------------------------------------------------


 

Excluded Liabilities shall not include any gross liabilities and obligations
incurred by the Ceding Company to the extent attributable to acts, errors or
omissions of the Reinsurer or its designees in connection with the Reinsurer’s
or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Sections 2.1(a) and 4.11 hereof or (y) performance of
Required Services after the Transition Date. In no event shall the term
“designees” as used in this paragraph or in Section 6.2(d)(i) include the Ceding
Company, its Affiliates or their designees.

 

(w)                               “Extra Contractual Liabilities” means all
liabilities, obligations and other losses (including lost profits) incurred or
arising at any time under or relating to any Policy that are not covered by, or
that are in excess of, the contractual benefits arising under the express terms
and conditions of such Policies, whether to Policyholders, Producers,
Governmental Authorities or any other Person, which liabilities and obligations
or losses shall include any liability for fines, penalties, forfeitures, excess
or penalty interest, punitive, exemplary, special or any other form of extra
contractual damages relating to the Policies, and attorneys’ fees and expenses
awarded, and which arise from any act, error or omission of a party or its
designees, whether or not intentional, negligent, in bad faith or otherwise,
including any act, error or omission of a party or its designees relating to
(i) the marketing, underwriting, production, issuance, cancellation or
administration of the Policies, (ii) the investigation, defense, trial,
settlement or handling of claims, benefits or payments arising out of or
relating to the Policies, or (iii) the failure to pay or the delay in payment,
or errors in calculating or administering the payment, of benefits, claims or
any other amounts due or alleged to be due under or in connection with the
Policies.

 

(x)                                   Final Settlement Amount” has the meaning
set forth in Section 3.1(b).

 

(y)                                 Final Settlement Date” has the meaning set
forth in Section 3.1(e).

 

(z)                                   Governmental Authority” has the meaning
ascribed thereto in the Master Agreement.

 

(aa)                            Independent Accountant” means Deloitte & Touche
LLP; provided, that if such accounting firm is either unable or unwilling to
accept such engagement, the Ceding Company and the Reinsurer shall jointly
request the American Arbitration Association to appoint, within ten
(10) Business Days from the date of such request, an internationally recognized
firm of public accountants independent of both the Ceding Company and the
Reinsurer to serve as Independent Accountant.

 

(bb)                          Insurance Liabilities” means all claims,
obligations, indemnities, losses or liabilities (and no others) arising under,
in connection with, or with respect to, the Policies (other than, in all cases,
Excluded Liabilities):

 

(i) prior to or after the Coinsurance Effective Date under the express terms of
the Policies, including (x) any right to purchase additional coverage and
obligations arising under legal or regulatory requirements, (y) any loss
settlements within Policy limits, and (z) all such liabilities relating to
actions, suits or claims instituted at or after the Coinsurance Effective Date
by a Person;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  for Reinsurer Caused Extra Contractual
Liabilities and Reinsurer Covered Extra Contractual Liabilities, subject to the
limitations contained in Section 6.2;

 

(iii)                               for all Premium Taxes, including any
litigation expenses (but only if initiated by or at the request of Reinsurer)
concerning Premium Taxes, to the extent arising with respect to premiums on the
Policies attributable to periods on or after the Coinsurance Effective Date,
and/or to the extent based upon assessments relating to all periods on or after
the Coinsurance Effective Date;

 

(iv)                              (x) in connection with participation by the
Ceding Company, whether voluntary or involuntary, in any guaranty fund or other
residual market mechanism established or governed by any state or jurisdiction
to the extent arising with respect to premiums on the Policies attributable to
periods on or after the Coinsurance Effective Date and/or (y) to the extent
based upon regulatory fines or assessments relating to periods on or after
(A) the Closing Date, but only to the extent such regulatory fines or
assessments arose out of any act or omission of the Ceding Company or its
Affiliate that occurred (or in the case of an omission, failed to occur) on or
after the Closing Date and was made at the written or express direction or
request of the Reinsurer or its designees, or (B) the Transition Date;

 

(v)                                 for all out-of-pocket loss adjustment
expenses incurred from and after the Transition Date by the Ceding Company with
respect to the Policies (other than in connection with the Ceding Company’s
participation in such expenses under the Services Agreement);

 

(vi)                              for escheat liabilities for checks issued by
the Reinsurer on or after the Coinsurance Effective Date; and

 

(vii)                           for amounts payable on or after the Coinsurance
Effective Date for returns or refunds of premiums under the Policies.

 

(cc)                            “Interim Services” has the meaning ascribed
thereto in the Services Agreement.

 

(dd)                          “Joinder Agreement” has the meaning ascribed
thereto in the second recital hereof.

 

(ee)                            “Loss” or “Losses” has the meaning ascribed
thereto in the Master Agreement.

 

(ff)                                “Master Agreement” has the meaning set forth
in the second recital hereof.

 

(gg)                          “Ongoing Services” has the meaning ascribed
thereto in the Services Agreement.

 

6

--------------------------------------------------------------------------------


 

(hh)                          “Permitted Transactions” has the meaning ascribed
thereto in the Master Agreement.

 

(ii)                                  “Person” has the meaning ascribed thereto
in the Master Agreement.

 

(jj)                                  “Policies” means each of those insurance
policy contracts and/or annuity contracts issued or assumed by the Ceding
Company (i) prior to 12:01 a.m. (New York time) on the Coinsurance Effective
Date and that are identified by policy form number and/or plan code on Exhibit A
attached hereto and that are in effect on the Coinsurance Effective Date or
(ii) that are reinstated in, or otherwise the subject of, a Permitted
Transaction. “Policies” shall not include any insurance policy contracts and/or
annuity forms (including any net retained liabilities of the Ceding Company
thereunder) in respect of which the Ceding Company has ceded all or a portion of
the liabilities thereunder to Wilton Reassurance Company pursuant to the Wilton
Re Agreements.

 

(kk)                            “Policyholder” has the meaning ascribed thereto
in the Master Agreement.

 

(ll)                                  “Premium Taxes” means the taxes,
assessments, and fees imposed on premiums relating to the Policies by any state,
local, or municipal taxing authority together with any related interest,
penalties and additional amounts imposed by any taxing authority with respect
thereto, including retaliatory taxes.

 

(mm)                      “Producer” has the meaning ascribed thereto in the
Master Agreement.

 

(nn)                          “Producer Agreement” means any written, oral or
other agreement or contract between the Ceding Company and any Producer, or
among or between Producers, including any assignments of compensation
thereunder, and relating to the solicitation, sale, marketing, production or
servicing of any of the Policies.

 

(oo)                          “Producer Payments” has the meaning ascribed
thereto in the Master Agreement.

 

(pp)                          “Recapture Fee” has the meaning ascribed thereto
in the Amendment.

 

(qq)                          “Reconciliation Amount” has the meaning set forth
in Section 3.1(c).

 

(rr)                                “Regulation” has the meaning set forth in
Section 9.13.

 

(ss)                            “Reinsurance Coverage” means all contracts,
agreements and treaties of reinsurance between the Ceding Company and any Third
Party Reinsurer that are in force and effect as of the Coinsurance Effective
Date and cover risks associated with the Policies or any portions thereof.

 

(tt)                                “Reinsurer” has the meaning set forth in the
Preamble.

 

(uu)                          “Reinsurer Caused Extra Contractual Liabilities”
has the meaning set forth in Section 6.2(d).

 

7

--------------------------------------------------------------------------------

 

(vv)                          “Reinsurer Covered Extra Contractual Liabilities”
has the meaning set forth in Section 6.2(e) (subject to the limitations therefor
in Section 6.2).

 

(ww)                      “Reinsurer Indemnified Parties” has the meaning set
forth in Section 6.1.

 

(xx)                              “Required Services” has the meaning ascribed
thereto in the Services Agreement.

 

(yy)                          “SAP” means the statutory accounting practices and
procedures required or permitted by the insurance regulatory authority in the
Ceding Company’s state of domicile, consistently applied throughout the
specified period and in the immediately prior comparable period.

 

(zz)                              “Services Agreement” means the services
agreement entered into among the Ceding Company, several Affiliates of the
Ceding Company and the Reinsurer of even date herewith.

 

(aaa)                      “Settlement Amount” means the amount of the initial
reinsurance premium payment to be made at Closing by the Ceding Company to the
Reinsurer in consideration of the reinsurance of the Policies under this
Agreement, which shall be in an amount calculated pursuant to Schedule 3.1
attached hereto.

 

(bbb)                   “Statutory Reserves and Liabilities” means the sum of
all of the reserve items (including reserve items for claims incurred but not
reported and claims in the course of settlement) maintained by the Ceding
Company for the Policies, net of Reinsurance Coverage, as set forth in Exhibit A
attached hereto. Exhibit B attached hereto sets forth the Statutory Reserves and
Liabilities by Policy as of the Coinsurance Effective Date, as such schedule may
be adjusted pursuant to Section 3.1 of this Agreement.

 

(ccc)                      “Third Party Reinsurer” has the meaning ascribed
thereto in the Master Agreement.

 

(ddd)                   “Transaction Documents” means this Agreement, the Master
Agreement and the Services Agreement.

 

(eee)                      “Transferred Assets” means the cash, cash equivalents
and other assets transferred as part of the Settlement Amount and as set forth
on Exhibit C attached hereto. Such Transferred Assets shall be valued as of the
Closing Date according to the mechanics set forth on Exhibit C.

 

(fff)                            “Transition Date” has the meaning ascribed
thereto in the Services Agreement.

 

(ggg)                   “Wilton Re Agreements” has the meaning ascribed thereto
in the Amendment.

 

8

--------------------------------------------------------------------------------


 

Section 1.2.  Construction.   For the purposes of this Agreement, (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires; (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules) and not to any particular provision
of this Agreement, and Article, Section, paragraph and Schedule references are
to the Articles, Sections, paragraphs and Schedules to this Agreement, unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation”; (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified; and (v) all references herein to “$”
or “Dollars” shall refer to United States dollars, unless otherwise specified.

 

Section 1.3.  Headings.   The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

 

ARTICLE II

 

BASIS OF COINSURANCE

 

Section 2.1.  Coinsurance.

 

(a)                                  Subject to the terms and conditions of this
Agreement, effective as of the Coinsurance Effective Date, the Ceding Company
hereby cedes to the Reinsurer, and the Reinsurer hereby accepts and reinsures on
a one hundred percent (100%) coinsurance basis, the Insurance Liabilities. The
Ceding Company and the Reinsurer mutually agree that, as between the parties, on
and after the Coinsurance Effective Date, the Reinsurer shall be entitled to
exercise all contractual rights and privileges of the Ceding Company under the
Policies in accordance with the terms, provisions and conditions of such
Policies.

 

(b)                                 In no event shall such coinsurance with
respect to a particular Policy be in force and binding unless such underlying
Policy as issued or assumed by the Ceding Company is in full force and binding
as of the Coinsurance Effective Date or is the subject of a Permitted
Transaction following the Coinsurance Effective Date.

 

(c)                                  With respect to each of the Policies, the
amount of coinsurance hereunder shall be maintained in force without reduction
so long as the Policy remains in full force without reduction. If there is a
reduction with respect to a Policy, the Reinsurer’s liability with respect
thereto shall be equally reduced. All coinsurance for which the Reinsurer is
liable hereunder shall be subject to the same rates, terms, conditions,
limitations and restrictions as are contained in the Policy.

 

Section 2.2.  Duration of Coinsurance; Recapture.   The coinsurance provided
under this Agreement shall remain continuously in force. The Policies are not
eligible for recapture by the Ceding Company.

 

9

--------------------------------------------------------------------------------


 

Section 2.3.  Parties to Coinsurance.  Article II of this Agreement provides for
indemnity reinsurance solely between the Ceding Company and the Reinsurer. The
acceptance of reinsurance under this Article II shall not create any right or
legal relation between the Reinsurer and any Policyholder, insured, claimant or
beneficiary under a Policy, and the Ceding Company shall be and remain solely
liable to such Policyholder under the Policy.

 

ARTICLE III

 

CLOSING AND CONSIDERATION

 

Section 3.1.  Settlement Amount.

 

(a)                                  On the Closing Date, the Ceding Company
agrees to pay the Reinsurer an amount, in the form of Transferred Assets as
designated and valued as of the Closing Date pursuant to the mechanics set forth
on Exhibit C, equal to the difference between an estimate of: (i) Statutory
Reserves and Liabilities, minus (ii) due and deferred premiums on the Policies
as of the Coinsurance Effective Date, minus (iii) policy loans outstanding on
the Policies as of the Coinsurance Effective Date (net of any accrued and
unearned policy loan interest on such policy loans), minus (iv) the Closing Date
Ceding Commission as set forth on Schedule 3.1 attached hereto, plus (v) the
portion of the Closing Fee due and payable by the Ceding Company to the
Reinsurer, as reflected on Schedule H to the Amendment (collectively, the
“Settlement Amount”). The Settlement Amount plus interest accrued thereon, as
contemplated in Section 2.1 of the Master Agreement, shall be remitted by the
Ceding Company to the Reinsurer to an account (s) designated in writing by the
Reinsurer. Items (i) through (iii) of this Section 3.1(a) shall reflect the
amounts reported by the Ceding Company as of the quarter-ended immediately
preceding the Closing Date.

 

(b)                                 The parties agree to make adjustments to
Exhibit A and Exhibit B attached hereto and to the Settlement Amount following
Closing, based upon (i) Statutory Reserves and Liabilities for (x) any Policies
or Policy claims improperly or inadvertently omitted or miscalculated in
determining the Settlement Amount or (y) any Policies that were or are the
subject of Permitted Transactions and that were omitted from the calculation of
the Settlement Amount as of the Coinsurance Effective Date, (ii) adjustments to
the Closing Date Ceding Commission pursuant to Section 2.2 (d) of the Master
Agreement, and (iii) actual amounts as reported by the Ceding Company as of the
Coinsurance Effective Date for items (i) through (iii) in Section 3.1(a) (such
adjusted amount, the “Final Settlement Amount”); provided, however, that any
such adjustments made pursuant to clause (i)(x) will require the prompt prior
written consent of the Reinsurer, which consent shall not be unreasonably
withheld, but no such adjustment will be made pursuant to clause (i)(x) unless
the Ceding Company has notified the Reinsurer in writing of such adjustment
prior to the ninetieth (90th) day following the Closing Date.

 

(c)                                  The Final Settlement Amount will be
calculated by the Ceding Company and reported to the Reinsurer prior to the one
hundred twentieth (120 th) day following the Closing Date, and if such
difference between the Final Settlement Amount and the Settlement Amount (such
difference, the “Reconciliation Amount”) is (i) a positive number, then the
Ceding Company shall pay such Reconciliation Amount to the Reinsurer by wire
transfer of

 

10

--------------------------------------------------------------------------------


 

immediately available funds or (ii) a negative number, then the absolute value
of such negative number, as the Reconciliation Amount, shall be paid by the
Reinsurer to the Ceding Company by wire transfer of immediately available funds.

 

(d)                                 The Reinsurer shall have ten (10) Business
Days to review the Ceding Company’s calculations of the Final Settlement Amount
and the Reconciliation Amount and provide written notice to the Ceding Company
of any dispute regarding the Ceding Company’s calculation of such amounts (a
“Dispute Notice”). The Ceding Company and the Reinsurer shall cooperate in good
faith to resolve such dispute as promptly as practicable and, upon such
resolution, make any adjustments to the calculation of any amount(s) contained
in the Ceding Company’s calculations of the Final Settlement Amount and the
Reconciliation Amount with the agreement of the Ceding Company and the
Reinsurer. If the Ceding Company and the Reinsurer are unable to resolve any
such dispute within twenty (20) Business Days (or such longer period as the
Ceding Company and the Reinsurer shall mutually agree in writing) of the
Reinsurer’s delivery of such Dispute Notice, such dispute shall be resolved by
the Independent Accounting Firm, and such determination by the Independent
Accounting Firm shall be final and binding on the parties; provided that the
Reinsurer and the Ceding Company shall submit to the Independent Accounting Firm
statements with respect to their respective positions on disputed issues and
will cooperate with the Independent Accounting Firm by promptly providing any
requested information. Any expenses relating to the engagement of the
Independent Accounting Firm in respect of its services pursuant to this
Section 3.1(d) shall be shared fifty percent (50%) by the Reinsurer and fifty
percent (50%) by the Ceding Company. The Independent Accounting Firm shall be
instructed to use reasonable best efforts to perform its services within thirty
(30) Business Days of submission by the Reinsurer and the Ceding Company of
their respective statements with respect to the disputes and, in any case, as
promptly as practicable after such submission. If no Dispute Notice is timely
delivered by the Reinsurer, the Ceding Company’s calculations of the Final
Settlement Amount and the Reconciliation Amount shall be determinative. If a
Dispute Notice is timely delivered by the Reinsurer, the amounts determined
pursuant to the resolution of such dispute in accordance with this
Section 3.1(d), shall be the Final Settlement Amount and Reconciliation Amount.

 

(e)                                  With respect to each adjustment which shall
enter into the calculation of the Final Settlement Amount and the Reconciliation
Amount, interest shall accrue thereon at an annual rate equal to the Three-Month
London Interbank Offering Rate (LIBOR) as published in the Money Rate
Section (or any successor section) of The Wall Street Journal (or any successor
publication) on the (A) Closing Date, with respect to adjustments made other
than pursuant to clause (b)(i)(y) above, and (B) effective date of a Permitted
Transaction with respect to adjustments made pursuant to clause (b)(i)(y) above.
Such interest shall accrue from the Closing Date (or the effective date of the
Permitted Transaction, as the case may be) to the date the Reconciliation Amount
is paid, which payment date shall be the fifth (5th) Business Day following the
later of (i) the receipt by the Reinsurer of calculation of the Final Settlement
Amount and Reconciliation Amount, and (ii) the resolution of any dispute in
respect of the calculation of the Final Settlement Amount and/or the
Reconciliation Amount (the “Final Settlement Date”).

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV

 

COOPERATION BETWEEN THE CEDING COMPANY AND

THE REINSURER FOLLOWING THE COINSURANCE EFFECTIVE DATE

 

Section 4.1.  Ceding Company Service Period.   During the Ceding Company Service
Period, the Ceding Company shall provide, or cause to be provided, Interim
Services, Conversion Services and Ongoing Services in accordance with the
Services Agreement. On and after the Transition Date, the Reinsurer shall
provide, or cause to be provided, Required Services under the terms and
conditions of the Services Agreement.

 

Section 4.2.  Premium Payments, Negotiation of Checks.   (i)  On and after the
Coinsurance Effective Date, all premium payments, conversion charges and other
consideration under the Policies received by the Ceding Company shall be the
sole property of the Reinsurer, and (ii) any premium payment, conversion charge
and other consideration received by the Ceding Company, to the extent such
premium payment, conversion charge and other consideration covers periods on or
after the Coinsurance Effective Date, shall be remitted in accordance with the
Services Agreement.

 

Section 4.3.  Reserves.   The Reinsurer agrees that, on and after the
Coinsurance Effective Date, it will establish and maintain all statutory
reserves and liabilities as may be required under the terms of the Policies, SAP
and Applicable Law.

 

Section 4.4.  Reserve Credits.   If, as of the end of any calendar quarter
following the Coinsurance Effective Date, the Ceding Company becomes unable to
take full reserve credit with respect to all the reinsurance provided under this
Agreement by the Reinsurer of the Policies for whatever reason, the Reinsurer
will implement, prior to the date on which the Ceding Company is required by
Applicable Law to file its quarterly statutory financial statement as of and for
the period ended on such calendar quarter end-date with its domiciliary
insurance regulatory authority, alternative arrangements in accordance with
Applicable Law in order to ensure that the Ceding Company is permitted to take
such reserve credit on the Ceding Company’s statutory financial statements.

 

Section 4.5.  Premium Taxes.   The Ceding Company shall be liable for all
Premium Taxes on premiums received in connection with the Policies prior to the
Coinsurance Effective Date and shall remain liable for payment of Premium Taxes
on premiums received under the Policies. The Reinsurer shall pay to the Ceding
Company a provision for Premium Taxes incurred in connection with premiums
received under the Policies on or after the Coinsurance Effective Date. The
provision for Premium Taxes to be paid by the Reinsurer pursuant to the
immediately preceding sentence shall be two and one-half percent (2.5%) of
premiums collected as ceded under this Agreement (as such percentage may be
changed annually on a prospective basis by the mutual agreement of the parties
to reflect actual experience, which agreement by each party shall not be
unreasonably withheld, delayed or conditioned), as calculated on a quarterly
basis, and shall be paid by the Reinsurer to the Ceding Company as part of the
monthly and annual settlements that occur under this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 4.6.  Payments Relating to Commissions.   The Reinsurer shall pay to the
Ceding Company those payments set forth on Schedule 4.6, which shall be
reflected in the monthly settlement report prepared and delivered pursuant to
Section 4.9.

 

Section 4.7.  Guaranty Fund Assessments.

 

(a)                                  Ceding Company-Paid Assessments.  In the
event the Ceding Company is required to pay an assessment in respect of the
Policies to any insurance guaranty, insolvency or other similar fund maintained
by any jurisdiction and such assessment is based on premiums collected or
policies in full force in any period on or after the Coinsurance Effective Date,
the portion, if any, of such assessment that relates to such Policies shall be
reimbursed by the Reinsurer to the extent that no Premium Tax offsets are
available for use by the Ceding Company. Such reimbursement shall be included in
the monthly and annual settlements that occur under this Agreement.

 

(b)                                 Reinsurer-Paid Assessments.  In the event
the Reinsurer is required to pay an assessment in respect of the Policies to any
insurance guaranty, insolvency or other similar fund maintained by any
jurisdiction and such assessment is based on premiums collected or policies in
force in any period prior to the Coinsurance Effective Date, the portion, if
any, of such assessment that relates to such Policies shall be reimbursed by the
Ceding Company to the extent that no Premium Tax offsets are available for use
by the Reinsurer.

 

Section 4.8. Reports.   The parties hereto acknowledge and agree that the
regularity and reliability of information concerning the Policies is critically
important to each such party. In connection therewith, each of the Ceding
Company and the Reinsurer agrees to, and agrees to cause their respective
designees to, comply with its respective reporting obligations as set forth in
this Agreement and the Services Agreement within the time periods contemplated
herein and therein.

 

Section 4.9.  Monthly Settlement.

 

(a)                                  The Ceding Company shall provide the
Reinsurer with a monthly settlement report, no later than the thirtieth (30 th)
day following the end of each calendar month, with delivery thereof commencing
in the month following the month in which the Coinsurance Effective Date occurs
(including in such first report the period since the Coinsurance Effective
Date). Such monthly settlement report shall be in the form specified in Schedule
4.9 attached hereto.

 

(b)                                 In the event that such monthly settlement
report reflects a net amount owed by the Ceding Company to Reinsurer pursuant to
the terms of this Agreement, then the Ceding Company shall also make a wire
payment in immediately available funds of such net amount to the account
(s) designated therefor in writing by the Reinsurer no later than the tenth
(10th) Business Day following Reinsurer’s receipt of such monthly settlement
report, except to the extent that the Reinsurer notifies the Ceding Company in
writing prior to the expiration of such ten (10) Business Day period of its good
faith belief that the report is inaccurate, in which case the parties shall
cooperate with each other to resolve the disagreement. In the event that a
monthly settlement report reflects a net amount owed by Reinsurer to the Ceding
Company

 

13

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement, Reinsurer shall make a wire payment in
immediately available funds of such net amount to the Ceding Company no later
than the tenth (10th) Business Day following Reinsurer’s receipt of such monthly
settlement report, except to the extent that the Reinsurer notifies the Ceding
Company prior to the expiration of such ten (10) Business Day period of its good
faith belief that the report is inaccurate, in which case the parties shall
cooperate with each other to resolve the disagreement. In the event of any such
dispute, the party owing any amount pursuant to such monthly settlement report
shall pay such amount in full no later than the fifth (5th) Business Day
following settlement of such dispute. Any delinquent amounts payable under this
clause (b) shall accrue interest from the date such payment was originally due
until the date such payment is made, such interest to accrue at an annual rate
equal to the Three-Month London Interbank Offering Rate (LIBOR) as published in
the Money Rate Section (or any successor section) of The Wall Street Journal,
Eastern Edition (or any successor publication) as determined on the date such
payment was originally due.

 

(c)                                  Pursuant to the terms of the Services
Agreement, from and after the Transition Date, the Reinsurer shall be
responsible for, among other things, the direct payment to Policyholders or
their beneficiaries, as applicable, of all death, annuity and other contractual
benefits constituting Insurance Liabilities under the Policies. Any such payment
by the Reinsurer shall satisfy, on a dollar-for-dollar basis, the Reinsurer’s
obligations to the Ceding Company in respect thereof under this Agreement.

 

Section 4.10.  Audit.   Each party shall have the right to audit on an annual
basis, at its sole expense, at the office of the other during regular business
hours and upon reasonable prior written notice, all records and procedures
relating to the Policies.

 

Section 4.11.  Non-Guaranteed Elements.

 

(a)                                  For the period beginning on the Closing
Date and continuing up to and including the Transition Date, the Ceding Company
shall make such changes to the non-guaranteed elements under the Policies as are
requested in writing by the Reinsurer or its designees. The Ceding Company shall
make no changes to such non-guaranteed elements except those requested in
writing by the Reinsurer or its designees, or as otherwise may be required by
Applicable Law.

 

(b)                                 For all periods following the Transition
Date, the Ceding Company acknowledges and agrees that (i) the Reinsurer and its
designees have sole discretion to make changes to the non-guaranteed elements of
the Policies to the extent that such changes are in accordance with the terms of
the Policies and Applicable Law, and (ii) it shall not make any such changes to
such non-guaranteed elements except those requested in writing by the Reinsurer
or as otherwise may be required by Applicable Law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

UNDERTAKINGS OF CEDING COMPANY FOLLOWING

THE COINSURANCE EFFECTIVE DATE

 

Section 5.1.  Cooperation.   The Ceding Company agrees to provide all reasonable
assistance to the Reinsurer and its designees in the transfer to the Reinsurer
of the obligation to provide Required Services pursuant to the Services
Agreement in connection with the Policies, including responding to questions
from the Reinsurer and its designees in the conversion of computer records and
files to the systems of the Reinsurer. The Ceding Company will do all things
reasonable and necessary to permit the Reinsurer and its designees to exercise
and assert all rights of the Ceding Company as contemplated herein and will
fully cooperate with the Reinsurer and its designees in such exercise and
assertion.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1.  Indemnification by the Ceding Company.   From and after the
Closing Date, the Ceding Company shall indemnify and defend the Reinsurer, its
Approved Designees and its Affiliates, and their respective officers, employees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Reinsurer Indemnified Parties”) against, and hold each of them harmless
from all Losses sustained or incurred by, or asserted against, the Reinsurer
Indemnified Parties which arise out of:

 

(a)                                  any Excluded Liabilities;

 

(b)                                 any breach or nonfulfillment by the Ceding
Company of, or any failure by the Ceding Company to perform, any of the
covenants, terms or conditions of, or any of its duties or obligations under,
this Agreement;

 

(c)                                  any action or inaction of the Ceding
Company or its designees under or with respect to any of the Policies that is
not indemnifiable by the Reinsurer pursuant to Section 6.2;

 

(d)                                 or relate to or are in connection with the
Wilton Re Agreements;

 

(e)                                  the amount of the Cost of Capital for any
Interest Maintenance Reserve that the Reinsurer becomes obligated to establish
under SAP as a liability as of the Coinsurance Effective Date or as of the
Closing Date on its statutory financial statements solely as a result of the
reinsurance by the Reinsurer of the Insurance Liabilities contemplated by this
Agreement, the amount of such Interest Maintenance Reserve (if any) being
determined by reference to the schedule to be provided by the Ceding Company to
the Reinsurer as promptly as practicable following the determination thereof;
and

 

(f)                                    any enforcement of this indemnity.

 

15

--------------------------------------------------------------------------------


 

Section 6.2.  Indemnification by the Reinsurer.   From and after the Closing
Date, the Reinsurer shall indemnify and defend the Ceding Company and its
Affiliates, its Approved Designees, and their respective officers, employees,
designees, directors, controlling persons, Affiliates, agents, representatives
and assigns (the “Ceding Company Indemnified Parties”) against, and hold each of
them harmless from, all Losses sustained or incurred by, or asserted against,
the Ceding Company Indemnified Parties which arise out of:

 

(a)                                  any Insurance Liabilities;

 

(b)                                 any breach or nonfulfillment by the
Reinsurer of, or any failure by the Reinsurer to perform, any of the covenants,
terms or conditions of or any of its duties or obligations under this Agreement;

 

(c)                                  any action or inaction of the Reinsurer or
its designees under or with respect to any of the Policies;

 

(d)                                 any Extra Contractual Liabilities and any
related attorneys’ fees and expenses that are based upon, relate to or arise
solely out of any act, error or omission of (i) the Reinsurer or any of its
officers, directors, designees, agents or employees, whether intentional or
otherwise, which occurred after the Closing Date (including in connection with
the Reinsurer’s or its designees’ (x) exercise of contractual rights and
privileges of the Ceding Company under the Policies pursuant to the Transaction
Agreements, including pursuant to Sections 2.1(a) and 4.11 of this Agreement,
and (y) performance of Required Services under the Services Agreement after the
Transition Date), except to the extent such act, error or omission was made at
the written or express direction or request of the Ceding Company or its
designees, and (ii) the Ceding Company or any of its officers, directors,
designees, agents or employees that occurred (or, in the case of an omission,
failed to occur) on or after the Closing Date and was made at the written or
express direction or request of the Reinsurer or its designees (“Reinsurer
Caused Extra Contractual Liabilities”);

 

(e)                                  Extra Contractual Liabilities and any
related attorneys’ fees and expenses that are based upon, relate to or arise
solely out of any act, error or omission of the Ceding Company or any of its
officers, directors, designees, agents or employees, whether intentional or
otherwise, with respect to the Policies (other than those acts, errors or
omissions covered by Section 6.2 (d)(ii)), in respect of which relief is first
sought by the aggrieved Person from the Ceding Company, the Reinsurer or any of
their respective Affiliates or designees after April 24, 2014 (“Reinsurer
Covered Extra Contractual Liabilities”); and

 

(f)                                    any enforcement of this indemnity.

 

Notwithstanding anything to the contrary herein, in no event shall the Reinsurer
be obligated to indemnify the Ceding Company Indemnified Parties for Losses
arising in respect of any Reinsurer Covered Extra Contractual Liabilities
pursuant to Section 6.2(e) that exceed, individually or in the aggregate, the
ECL Cap.

 

In addition, the Ceding Company agrees, and agrees to cause each other Ceding
Company Indemnified Party, to use commercially reasonable efforts to seek
recoveries under all applicable insurance or reinsurance policies or other
indemnity, contribution or similar agreements in

 

16

--------------------------------------------------------------------------------


 

respect of any Losses arising in respect of Reinsurer Covered Extra Contractual
Liabilities. In the event that any Ceding Company Indemnified Party is able to
make any actual recovery under any such insurance or other agreement, the
Reinsurer shall not have any liability to the Ceding Company hereunder for such
amount and, in the event that the Reinsurer has already made an indemnification
payment to the Ceding Company Indemnified Parties for such amount, the Ceding
Company shall reimburse Reinsurer for such payments to the extent any Ceding
Company Indemnified Parties received reimbursement under such insurance or other
agreement. Payments made by the Reinsurer but later reimbursed by any Ceding
Company Indemnified Party pursuant to the immediately preceding sentence shall
not be applied against the ECL Cap.

 

Section 6.3.  Indemnification and Arbitration Procedures.   The arbitration
procedures under Article VIII of this Agreement shall apply to indemnity claims
and disputes arising under this Agreement, and are incorporated herein by
reference. The rights and obligations of the parties respecting indemnification
under this Agreement shall be subject to the limitations described in
Article VIII of this Agreement.

 

Section 6.4.  Cooperation.   Each party agrees that it will cooperate fully with
the other party in the satisfactory settlement of any and all claims, insofar as
possible.

 

Section 6.5.  Payment in Full for Losses.   To the extent a Reinsurer
Indemnified Party or a Ceding Company Indemnified Party receives indemnification
in full for a Loss under any Transaction Agreement, such party shall not be
entitled to further indemnification under the same or any other Transaction
Agreement.

 

ARTICLE VII

 

INSOLVENCY

 

Section 7.1.  Payment of Benefits under an Insolvency.   The obligations of the
Reinsurer under this Agreement shall be without diminution or in any way
affected or diminished because of the insolvency of the Ceding Company. In the
event of the insolvency of the Ceding Company and the appointment of a
conservator, liquidator, receiver or statutory successor of the Ceding Company
while coinsurance is in effect as to any Policy, all coinsurance made, ceded,
renewed or otherwise becoming effective under this Agreement shall be payable
directly to such conservator, liquidator, receiver or statutory successor
immediately upon demand, with reasonable provision for verification, on the
basis of claims allowed against the Ceding Company by any court of competent
jurisdiction or by any conservator, liquidator, receiver or statutory successor
of the Ceding Company having authority to allow such claims, without diminution
because of such insolvency or because such conservator, liquidator, receiver or
statutory successor has failed to pay all or a portion of any claims, except
where (x) this Agreement specifies another payee of such reinsurance in the
event of the insolvency of the Ceding Company or (y) the Reinsurer, with the
consent of the direct insured or insureds, has assumed such policy obligations
of the Ceding Company as direct obligations of the Reinsurer to the payees under
such Policies and in substitution for the obligations of the Ceding Company to
such payees.

 

17

--------------------------------------------------------------------------------

 

Section 7.2.  Required Notice of and Defense against Claims.   In the event of
the insolvency of the Ceding Company while coinsurance as to any Policy is in
effect under this Agreement, the conservator, liquidator, receiver or statutory
successor of the Ceding Company shall give the Reinsurer written notice of the
pendency of a claim against the Ceding Company on a Policy within a reasonable
time after such claim is filed in the insolvency proceeding. During the pendency
of any such claim, the Reinsurer may, at its own expense, investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which the Reinsurer may deem available to
the Ceding Company or its conservator, liquidator, receiver or statutory
successor. The expense thus incurred by the Reinsurer shall be payable, subject
to court approval, out of the estate of the Ceding Company as a part of the
expense of conservation or liquidation to the extent of a proportionate share of
the benefit which may accrue to the Ceding Company in conservation or
liquidation solely as a result of the defense undertaken by the Reinsurer. Where
two or more reinsurers are involved in the same claim and a majority in interest
elects to interpose the defense to such claim, the expense shall be apportioned
in accordance with the terms of this Agreement as though such expense had been
incurred by the insolvent Ceding Company.

 

ARTICLE VIII

 

ARBITRATION

 

Section 8.1.  Agreement to Arbitrate.   It is the intention of the parties that
customs and usages of the business of life insurance or reinsurance and
annuities shall be given full effect in the interpretation of this Agreement.
All disputes between the Reinsurer and the Ceding Company arising out of this
Agreement (other than disputes arising with respect to the formation and
validity of this Agreement) on which an amicable understanding cannot be reached
shall be decided exclusively by arbitration between the parties at a location to
be mutually agreed upon between the parties or as designated by the arbitrators
if agreement as to a location cannot be reached by the parties. Notwithstanding
any other provision of this Article VIII, if either the Reinsurer or the Ceding
Company seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator, statutory successor or
conservator (including any state insurance regulatory agency or authority acting
in such a capacity), the other party shall not be obligated to resolve any
claim, dispute or cause of action under this Agreement by arbitration except as
may be required by Applicable Law. Notwithstanding any other provision of this
Article VIII, nothing contained in this Agreement shall require arbitration of
any issue for which equitable or injunctive relief, including specific
performance, is the sole remedy sought.

 

Section 8.2.  Method.   The parties intend this Article VIII to be enforceable
in accordance with the Federal Arbitration Act (9 U. S. C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement.
In the event that either party refuses to submit to arbitration as required
herein, the other party may request a United States Federal District Court to
compel arbitration in accordance with the Federal Arbitration Act. Both parties
consent to the jurisdiction of such court to enforce this article and to confirm
and enforce the performance of any award of the arbitrators. Arbitration shall
be conducted before a three-person arbitration panel appointed as follows: to
initiate arbitration, either party shall notify the other in writing in

 

18

--------------------------------------------------------------------------------


 

the manner set forth in this Agreement for sending notices to the parties of its
desire to arbitrate, stating the nature of the dispute and the remedy sought,
and designating an arbitrator. The party to which the notice is sent shall
respond in writing no later than the thirtieth (30th) day following its receipt
of such notice. If the second party fails to respond within the time period set
forth in this Section 8.2, or fails to designate its arbitrator in its response,
the party initiating arbitration shall appoint a second arbitrator. The two
arbitrators shall select an umpire no later than the thirtieth (30th) day
following the designation of the second arbitrator. If they are unable to agree
upon the selection of the umpire on or prior to the thirtieth (30th) day
following the appointment of the second arbitrator, the parties shall appoint
the umpire pursuant to the ARIAS-US Umpire Selection Procedure. The arbitrators
and umpire shall be either present or former executive officers of life
insurance or reinsurance companies, be certified to act as arbitrators or
umpires by ARIAS-US, shall not be under the control of either party and shall
have no financial interest in the outcome of the arbitration and shall have no
conflict of interest with any party hereto (or its Affiliates) or the subject
matter of the arbitration.

 

Section 8.3.  Power of Arbitrators.   The arbitrators shall have the power to
determine all procedural rules for the conduct of the arbitration, including the
production and inspection of documents, the examination of witnesses and any
other matter relating to the conduct of the arbitration. The arbitrators and the
umpire shall interpret this Agreement as an honorable engagement and not merely
as a legal obligation between the parties. They shall reach their decision from
the standpoint of equity and the customs and practices of the life insurance or
reinsurance industry with a view to effecting the general purposes of this
Agreement and may abstain from following the strict rules of law; provided,
however, that (i) the arbitrators shall have no authority to award equitable
relief or punitive damages against or in favor of either party (except to
reimburse a party for extra-contractual or punitive damages that either the
Ceding Company or the Reinsurer has paid or is legally obligated to pay to third
parties), and (ii) nothing contained in this Article VIII is intended to limit
the dispute resolution mechanics for (x) calculations made pursuant to
Section 3.1 or Exhibit C (which disputes shall be resolved pursuant to the
procedures set forth in Section 3.1 or Exhibit C, as applicable), or
(y) Section 9.13.

 

Section 8.4.  Arbitration Fees and Expenses; Decision.   Unless the arbitration
panel orders otherwise, each party shall pay: (1) the fees and expenses of its
own arbitrator; and (2) an equal share of the fees and expenses of the umpire
and the other expenses of the arbitration. Each party shall pay its own legal
fees in connection with the arbitration, unless the arbitrators award legal fees
and expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the procedures of the American Arbitration Association. The decision of the
arbitrators shall be made in writing and final and binding upon both of the
parties. Judgment may be entered upon the final decision of the arbitrators in
any court having jurisdiction. The arbitration will be conducted on a
confidential basis, except to the extent otherwise required by Applicable Law,
and no matters discussed or disclosed by any party at the arbitration, or any
decision or award of the arbitrators, will be admitted into evidence or
otherwise disclosed or used before any court or other legal, regulatory or
administrative body, authority or forum for any purpose except as and to the
extent necessary for entry of final judgment on the award of the arbitrators in
any court having jurisdiction.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.1.  Notices.   Any and all notices and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given when (i) received by the receiving party if mailed by
United States registered or certified mail, return receipt requested,
(ii) received by the receiving party if mailed by United States overnight
express mail, (iii) sent by facsimile or telecopy machine, followed by
confirmation mailed by United States first-class mail or overnight express mail
or (iv) delivered in person to the parties at the addresses set forth in the
Master Agreement.

 

Section 9.2.  Confidentiality.   Each of the parties shall maintain the
confidentiality of all information related to the Policies and all other
information denominated as confidential by the other party provided to it in
connection with this Agreement to the extent required by and subject to all of
the terms and provisions of Section 11.7 of the Master Agreement.

 

Section 9.3.  Misunderstandings and Oversights.   If any failure to pay amounts
due or to perform any other act required of either party under this Agreement is
shown to be unintentional and caused by misunderstanding, oversight or clerical
error, then this Agreement shall not be deemed in breach thereby, provided, that
such failure is promptly corrected by the party that caused such failure, which
correction restores the other party to the position it would have occupied
(including provision for the time value of money) had the misunderstanding,
oversight or clerical error not occurred.

 

Section 9.4.  Reinstatements.   If a Policy that was reduced, terminated, or
lapsed is reinstated in a Permitted Transaction, the reinsurance for such Policy
under this Agreement will be reinstated automatically to the amount that would
have been in force if the Policy had not been reduced, terminated or lapsed.

 

Section 9.5.  Entire Agreement.   This Agreement supersedes all prior
discussions and agreements between the parties with respect to the subject
matter of this Agreement, and this Agreement, the Master Agreement, the Joinder
Agreement and the Services Agreement, including the Schedules and Exhibits
attached hereto and thereto, constitute the sole and entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof, which are merged with and into this Agreement.

 

Section 9.6.  Waivers and Amendments.   Any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof.
Such waiver must be in writing and must be executed by an executive officer of
such party. A waiver on one occasion will not be deemed to be a waiver of the
same or any other term or condition on a future occasion. This Agreement may be
modified or amended only by a writing duly executed by an executive officer of
the Ceding Company and the Reinsurer, respectively.

 

Section 9.7.  No Third Party Beneficiaries.   The terms and provisions of this
Agreement constitute an indemnity reinsurance agreement solely between the
Ceding Company

 

20

--------------------------------------------------------------------------------


 

and the Reinsurer, and other than Ceding Company Indemnified Parties and
Reinsurer Indemnified Parties, the terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, the Ceding Company and
the Reinsurer and their permitted successors and assigns, and it is not the
intention of the parties to confer any rights as a third-party beneficiary to
this Agreement upon any other person.

 

Section 9.8.  Binding Effect; No Assignment.   This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives, whether by merger, consolidation or
otherwise. This Agreement shall not be assigned by any of the parties hereto
without the prior written approval of the other party; provided, that nothing in
this Section 9.8 shall be interpreted to prevent the retrocession by the
Reinsurer of all or any portion of the Insurance Liabilities, but only after the
delivery by the Reinsurer of prior written notice thereof to the Ceding Company.

 

Section 9.9.  Governing Law.   This Agreement will be governed by and construed
in accordance with the laws of the state of domicile of the Ceding Company,
without regard to its conflicts of law doctrine.

 

Section 9.10.  Counterparts.   This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

Section 9.11.  Severability.   If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

Section 9.12.  Exhibits and Schedules.   Exhibits and Schedules attached hereto
are hereby made a part of this Agreement.

 

Section 9.13.  Election Statement.   The parties hereby jointly make the
election to determine specified policy acquisition expenses without regard to
the general deductions limitation described in Internal Revenue Regulation
1.848-2(g)(8) (the “Regulation”) under Section 848 of the Code. This
Section 9.13 shall constitute the Election Statement specified in the Regulation
and this Election Statement shall be construed in accordance with all of the
requirements of such Regulation regarding such election, including, without
limitation, the election statement and Tax return reporting requirements of
Regulation Sections 1.848-2(g)(8)(ii) and 1.848-2(g)(8)(iii). Pursuant to this
Election Statement, the parties agree as follows:

 

21

--------------------------------------------------------------------------------


 

(a)                                  to exchange information each and every year
for which this Agreement is in effect pertaining to the amount of “net
consideration” under this Agreement as that term is used in the Regulation. In
order to effect this information exchange, the parties agree that:

 

(i)                                     the Ceding Company shall submit its
calculation of the “net consideration” for purposes of that Regulation to the
Reinsurer not later than May 1 st for each and every taxable year for which this
Agreement is in effect;

 

(ii)                                  the Reinsurer may challenge such
calculation within ten (10) Business Days of its receipt of the Ceding Company’s
calculation;

 

(iii)                               should the Reinsurer challenge the Ceding
Company’s calculation of the “net consideration” and the parties be unable to
agree as to the appropriate methodology to determine the “net consideration” for
purposes of the Regulation, the parties shall refer such dispute to an outside
tax consultant unrelated to either of the parties, in lieu of the arbitration
provisions of this Agreement, and if the parties cannot agree on a tax
consultant, the tax consultant shall be Deloitte & Touche LLP, and the parties
agree to be bound by the decision of such tax consultant;

 

(b)                                 that the party with net positive
consideration with respect to this Agreement for each taxable year will
capitalize specified policy acquisition expenses with respect to this Agreement
without regard to the general deductions limitation of Section 848 (c)(1) of the
Code; and

 

(c)                                  that the first taxable year for which this
Election Statement shall be effective is taxable year 2009.

 

Section 9.14.  Additional Tax Provisions.   The parties each agree to attach a
schedule to their federal income Tax returns that identifies this Agreement as a
reinsurance agreement for which the Election Statement in Section 9.13 has been
made. This schedule shall be attached to each of the parties’ federal income Tax
returns filed for the first taxable year of each party ending after the Election
Statement becomes effective.

 

Section 9.15.  Set Off.   Any debts or credits between the Ceding Company and
the Reinsurer under this Agreement only are deemed mutual debts and credits, as
the case may be, and the Ceding Company and the Reinsurer shall have, and may
exercise at any time and from time to time, the right to net or offset any such
debts or credits under this Agreement only and only the balance shall be allowed
or paid hereunder. This right of netting and offset shall not be affected or
diminished because of insolvency of either party to this Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective this 24th day of April, 2009.

 

 

 

THE PYRAMID LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Gary W. Bryant

 

Name:

Gary W. Bryant

 

Title:

President & CEO

 

 

 

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Michael Reardon

 

Name:

Michael Reardon

 

Title:

President

 

Indemnity Reinsurance Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

SETTLEMENT AMOUNT

 

Statutory Reserves and Liabilities(1)

 

$

55,477,418

 

 

 

 

 

- Due and deferred premiums(2)

 

$

2,504,227

 

 

 

 

 

- Policy loans outstanding(2) (net of accrued and unearned interest)

 

$

1,695,919

 

 

 

 

 

- Closing Date Ceding Commission(3)

 

$

15,944,601

 

 

 

 

 

+ Portion of Closing Fee(4)

 

$

461,706

 

 

 

 

 

= Settlement Amount(5)

 

$

35,794,377

 

 

 

 

 

+ Accrued Interest(6)

 

$

115,017

 

 

 

 

 

= Total Payment

 

$

35,909,395

 

 

--------------------------------------------------------------------------------

(1) Will equal amount on Exhibit A.

 

(2) On the Policies as of the Coinsurance Effective Date.

 

(3) Will equal amount determined pursuant to Section 2.2 in the Master
Agreement.

 

(4) Will equal amount set forth in respect thereof on Schedule H to the
Amendment.

 

(5) Interest Maintenance Reserve impact relating to the Transferred Assets
transferred on the Closing Date and the Final Settlement Date shall be the
amount of zero dollars ($0.00).

 

(6) Determined pursuant to Section 2.1 in the Master Agreement.

 

3.1-1

--------------------------------------------------------------------------------


 

Schedule 4.6

 

PAYMENTS RELATING TO COMMISSIONS

 

4.6-1

--------------------------------------------------------------------------------

 

PYRAMID LIFE COMMISSIONS

 

Expressed as percentage of premium.

 

 

 

 

 

 

 

Policy Year

 

LOB

 

Plan

 

IA

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12+

 

Annuity

 

CA3

 

0-75

 

2.2

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

76+

 

2.15

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

CA5

 

0-75

 

3.95

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

76-80

 

3.45

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

81+

 

2.95

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

CA7

 

0-75

 

5.45

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

76-80

 

4.65

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

81+

 

3.95

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

FPDA5

 

60+

 

6.0

%

4.0

%

4.0

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

Senior Life

 

PSR

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

RPU80

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

Traditional

 

ETI

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

L31

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

L54B1

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

L54B2

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

L54B3

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

L54B4

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

L70

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

L78

 

All

 

100

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

 

 

RPU41

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU58

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU80

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPUAE

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

SIWL

 

All

 

93.3

%

15.5

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

7.0

%

3.0

%

3.0

%

 

 

T4039

 

0-44

 

82.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

45-54

 

84.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

55-64

 

86.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

65+

 

88.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

T4061

 

0-44

 

82.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

45-54

 

84.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

55-64

 

86.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

65+

 

88.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

T50

 

All

 

68.3

%

10.5

%

10.5

%

10.5

%

10.5

%

10.5

%

10.5

%

10.5

%

10.5

%

10.5

%

5.0

%

3.0

%

Universal Life

 

AE05*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

AE10*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

AESP*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

--------------------------------------------------------------------------------


 

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

AEWL*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

L60A

 

All

 

99.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

6.0

%

6.0

%

 

 

 

 

Excess

 

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

 

 

L60B

 

All

 

99.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

6.0

%

6.0

%

 

 

 

 

Excess

 

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

 

--------------------------------------------------------------------------------

*Apply to both target and excess premium.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

MONTHLY SETTLEMENT REPORTS

 

4.9-1

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statemen

For the Month Ending

Jan-09

 

Pre - Transition Date

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

(SR) Senior

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid ( K + L+M+N)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provide (U+V+W+X)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provide
(AD+AE+AF)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Policy Servicing Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of days in month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Policies Inforce Begining of Month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Policy Servicing Fee per Sched 2.3 of ASA (41*Days in Month/365)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Plus Change in Reinsurance Recoverables Not Admitted**

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Net Due to (from) Commonwealth (J - Z - AC +AG-AH-AI+AJ

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

--------------------------------------------------------------------------------



*

 

For purposes of this calculation, the Inuring Reinsurance shall mean
"Reinsurance Coverage" (as defined in the coinsurance agreement)

**

 

Reinsurance recoverables (including reinsurance allowances) due greater than 90
days are not admitted; for purposes of calculation, months change due to new not
admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statement

For the Month Ending:

Jan-09

 

Post - Transition Date

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

 

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

(SR) Senior Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
(AD+AE+AF)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Plus Change in Reinsurance Recoverables Not Admitted** (pos is incr NotAdmit)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Net Due to (from) Universal American ( AC+AH-AI) (positive to UA)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



*

 

For purposes of this calculation, the Inuring Reinsurance shall mean
"Reinsurance Coverage" (as defined in the coinsurance agreement)

**

 

Reinsurance recoverables (including reinsurance allowances) due greater than 90
days are not admitted; for purposes of calculation, months change due to new not
admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Post - Transition Date

 

 

 

 

 

COMB

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

LOB

 

(TRAD)

 

 

 

(TRAD)

 

Universal

 

 

 

(SR)

 

 

 

 

 

TOTALS

 

Whole Life

 

 

 

Term Life

 

Life/ISWL

 

 

 

Senior Life

 

 

 

 

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AD

 

FY Rein Allow -% Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

FY Rein Allow -% Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

FY Rein Allow -%  Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

FY Rein Allow -% Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AH

 

FY Rein Allow -% Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AI

 

FY Rein Allow -% Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AJ

 

FY Rein Allow -% Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AM

 

SGL Rein Allow - App'Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AP

 

SGL Rein Allow -% Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AQ

 

SGL Rein Allow -% Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AS

 

SGL Rein Allow -% Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AT

 

SGL Rein Allow -% Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AX

 

RNL Rein Allow -% Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AY

 

RNL Rein Allow -% Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AZ

 

RNL Rein Allow -% Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BA

 

RNL Rein Allow -% Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BB

 

RNL Rein Allow -% Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

—

 

—

 

 

 

—

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(AE &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AEII)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(GR) GRL

 

Asset

 

 

 

(Grp)

 

(ANN)

 

 

 

 

 

 

 

 

 

Life

 

Enhancer

 

 

 

Group Life

 

Annuity

 

50%

 

 

 

 

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AD

 

FY Rein Allow -% Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AE

 

FY Rein Allow -% Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AF

 

FY Rein Allow -%  Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AG

 

FY Rein Allow -% Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AH

 

FY Rein Allow -% Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AI

 

FY Rein Allow -% Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AJ

 

FY Rein Allow -% Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AM

 

SGL Rein Allow - App'Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AP

 

SGL Rein Allow -% Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AQ

 

SGL Rein Allow -% Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AS

 

SGL Rein Allow -% Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AT

 

SGL Rein Allow -% Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AX

 

RNL Rein Allow -% Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AY

 

RNL Rein Allow -% Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AZ

 

RNL Rein Allow -% Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BA

 

RNL Rein Allow -% Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BB

 

RNL Rein Allow -% Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

 

 

—

 

—

 

 

 

—

 

—

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

A-1

--------------------------------------------------------------------------------


 

Pyramid Life (as of 12/31/2008)

 

5A

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Deficiency + Stat Reserve

 

Count

 

Type

 

Wilton Coverage

 

024

 

024AA0221

XN

 

3,550,563

 

43,522

 

—

 

43,522

 

47

 

Traditional

 

 

 

024

 

024AA0222

XN

 

3,925,517

 

50,482

 

—

 

50,482

 

63

 

Traditional

 

 

 

024

 

024AA0231

XN

 

4,965,332

 

30,144

 

—

 

30,144

 

90

 

Traditional

 

 

 

024

 

024AA0232

XN

 

22,227,818

 

139,110

 

—

 

139,110

 

648

 

Traditional

 

 

 

024

 

024AA0711

XN

 

40,000

 

343

 

—

 

343

 

1

 

Traditional

 

 

 

024

 

024AA0811

XN

 

200,000

 

1,760

 

—

 

1,760

 

4

 

Traditional

 

 

 

024

 

024AA0911

XN

 

712,500

 

8,020

 

—

 

8,020

 

7

 

Traditional

 

 

 

024

 

024BA0511

XN

 

55,000

 

534

 

—

 

534

 

3

 

Traditional

 

 

 

024

 

024BA0521

XN

 

10,000

 

227

 

—

 

227

 

2

 

Traditional

 

 

 

024

 

024BB1111

XN

 

80,000

 

2,074

 

—

 

2,074

 

4

 

Traditional

 

 

 

024

 

024BD1111

XN

 

17,648,447

 

86,417

 

—

 

86,417

 

283

 

Traditional

 

 

 

024

 

024BD1112

XN

 

26,531,999

 

149,109

 

—

 

149,109

 

212

 

Traditional

 

 

 

024

 

024BD1113

XN

 

30,640,000

 

110,591

 

—

 

110,591

 

86

 

Traditional

 

 

 

024

 

024BD1121

XN

 

9,437,911

 

114,135

 

—

 

114,135

 

90

 

Traditional

 

 

 

024

 

024BD1131

XN

 

14,493,120

 

183,560

 

—

 

183,560

 

129

 

Traditional

 

 

 

024

 

024DE5311

XN

 

112,000

 

661

 

—

 

661

 

3

 

Traditional

 

 

 

024

 

024DE5411

XN

 

210,000

 

857

 

—

 

857

 

4

 

Traditional

 

 

 

024

 

024DE5511

XN

 

50,000

 

218

 

—

 

218

 

1

 

Traditional

 

 

 

024

 

024DJ6411

XN

 

85,000

 

1,469

 

—

 

1,469

 

4

 

Traditional

 

 

 

024

 

024EA6211

XN

 

1,000

 

1,367

 

—

 

1,367

 

1

 

Traditional

 

 

 

024

 

024EA6311

XN

 

37,338

 

51,589

 

—

 

51,589

 

6

 

Traditional

 

 

 

024

 

024EA6411

XN

 

22,157

 

23,263

 

—

 

23,263

 

2

 

Traditional

 

 

 

024

 

024EA6911

XN

 

25,000

 

32,761

 

—

 

32,761

 

3

 

Traditional

 

 

 

024

 

024EB9811

XN

 

1,504

 

97

 

—

 

97

 

4

 

Traditional

 

 

 

024

 

024EB9821

XN

 

6,808

 

4,651

 

—

 

4,651

 

4

 

Traditional

 

 

 

024

 

024EC6011

XN

 

7,000

 

5,944

 

—

 

5,944

 

7

 

Traditional

 

 

 

024

 

024EC6012

XN

 

3,000

 

2,645

 

—

 

2,645

 

2

 

Traditional

 

 

 

024

 

024EC6021

XN

 

5,000

 

2,405

 

—

 

2,405

 

1

 

Traditional

 

 

 

024

 

024EC6521

XN

 

1,000

 

901

 

—

 

901

 

1

 

Traditional

 

 

 

024

 

024EC6531

XN

 

4,000

 

3,360

 

—

 

3,360

 

5

 

Traditional

 

 

 

024

 

024EC6551

XN

 

59,000

 

40,741

 

—

 

40,741

 

7

 

Traditional

 

 

 

024

 

024EC8011

XN

 

78,000

 

36,976

 

—

 

36,976

 

4

 

Traditional

 

 

 

024

 

024EC8511

XN

 

13,500

 

11,273

 

—

 

11,273

 

17

 

Traditional

 

 

 

024

 

024EC8521

XN

 

3,000

 

2,834

 

—

 

2,834

 

3

 

Traditional

 

 

 

024

 

024EC8531

XN

 

69,087

 

55,229

 

—

 

55,229

 

33

 

Traditional

 

 

 

024

 

024EC8541

XN

 

1,000

 

731

 

—

 

731

 

1

 

Traditional

 

 

 

024

 

024EC9611

XN

 

597

 

465

 

—

 

465

 

1

 

Traditional

 

 

 

024

 

024EC9821

XN

 

1,727

 

247

 

—

 

247

 

3

 

Traditional

 

 

 

024

 

024EC9831

XN

 

97

 

63

 

—

 

63

 

1

 

Traditional

 

 

 

024

 

024EK6811

XN

 

6,000

 

4,379

 

—

 

4,379

 

8

 

Traditional

 

 

 

024

 

024EL8311

XN

 

427,500

 

351,294

 

—

 

351,294

 

42

 

Traditional

 

 

 

024

 

024EL8411

XN

 

405,000

 

263,069

 

—

 

263,069

 

41

 

Traditional

 

 

 

024

 

024EM9011

XN

 

4,861

 

2,413

 

—

 

2,413

 

4

 

Traditional

 

 

 

024

 

024EN9821

XN

 

266,128

 

213,249

 

—

 

213,249

 

230

 

Traditional

 

 

 

024

 

024EN9841

XN

 

11,560

 

9,959

 

—

 

9,959

 

5

 

Traditional

 

 

 

024

 

024EO9911

XN

 

19

 

17

 

—

 

17

 

1

 

Traditional

 

 

 

024

 

024EO9921

XN

 

7,050

 

5,166

 

—

 

5,166

 

8

 

Traditional

 

 

 

024

 

024EO9931

XN

 

83,896

 

60,448

 

—

 

60,448

 

75

 

Traditional

 

 

 

024

 

024EO9941

XN

 

295,263

 

218,234

 

—

 

218,234

 

67

 

Traditional

 

 

 

024

 

024EO9951

XN

 

27,660

 

25,035

 

—

 

25,035

 

6

 

Traditional

 

 

 

024

 

024HA9711

XN

 

4,304

 

2,582

 

—

 

2,582

 

6

 

Traditional

 

 

 

024

 

024HA9721

XN

 

34,941

 

11,026

 

—

 

11,026

 

30

 

Traditional

 

 

 

024

 

024HA9731

XN

 

2,743

 

228

 

—

 

228

 

3

 

Traditional

 

 

 

024

 

024HA9741

XN

 

27,660

 

703

 

—

 

703

 

2

 

Traditional

 

 

 

024

 

024HA9751

XN

 

859,440

 

93,955

 

—

 

93,955

 

199

 

Traditional

 

 

 

024

 

024HA9761

XN

 

134,250

 

32,887

 

—

 

32,887

 

17

 

Traditional

 

 

 

024

 

024HA9771

XN

 

40,000

 

1,662

 

—

 

1,662

 

8

 

Traditional

 

 

 

024

 

024HB9711

XN

 

136,702

 

15,552

 

—

 

15,552

 

11

 

Traditional

 

 

 

024

 

024HC9731

XN

 

5,000

 

—

 

—

 

—

 

1

 

Traditional

 

 

 

024

 

024HEC601

XN

 

7,352

 

864

 

—

 

864

 

8

 

Traditional

 

 

 

024

 

024HEC651

XN

 

18,357

 

3,066

 

—

 

3,066

 

2

 

Traditional

 

 

 

024

 

024HEC851

XN

 

9,943

 

4,597

 

—

 

4,597

 

10

 

Traditional

 

 

 

024

 

024HEK681

XN

 

1,200

 

780

 

—

 

780

 

1

 

Traditional

 

 

 

024

 

024HEL831

XN

 

84,277

 

12,017

 

—

 

12,017

 

9

 

Traditional

 

 

 

024

 

024HEL841

XN

 

35,130

 

6,216

 

—

 

6,216

 

5

 

Traditional

 

 

 

024

 

024HJ9781

XN

 

22,950

 

7,734

 

—

 

7,734

 

4

 

Traditional

 

 

 

024

 

024HJB441

XN

 

6,000

 

1,967

 

—

 

1,967

 

1

 

Traditional

 

 

 

024

 

024HMA441

XN

 

22,000

 

1,118

 

—

 

1,118

 

3

 

Traditional

 

 

 

024

 

024HMB441

XN

 

1,500

 

2,860

 

—

 

2,860

 

1

 

Traditional

 

 

 

024

 

024HWB011

XN

 

183,771

 

53,789

 

—

 

53,789

 

24

 

Traditional

 

 

 

024

 

024HWB111

XN

 

155,420

 

37,387

 

—

 

37,387

 

17

 

Traditional

 

 

 

024

 

024HWB161

XN

 

35,000

 

9,751

 

—

 

9,751

 

1

 

Traditional

 

 

 

024

 

024HWC021

XN

 

7,888

 

4,984

 

—

 

4,984

 

2

 

Traditional

 

 

 

024

 

024HWD011

XN

 

2,500

 

1,544

 

—

 

1,544

 

1

 

Traditional

 

 

 

024

 

024HWD021

XN

 

7,064

 

3,394

 

—

 

3,394

 

2

 

Traditional

 

 

 

024

 

024HWD031

XN

 

54,475

 

2,098

 

—

 

2,098

 

7

 

Traditional

 

 

 

024

 

024HWD051

XN

 

30,566

 

763

 

—

 

763

 

2

 

Traditional

 

 

 

024

 

024HWJ361

XN

 

28,463

 

11,444

 

—

 

11,444

 

5

 

Traditional

 

 

 

024

 

024HWJ371

XN

 

19,776

 

7,800

 

—

 

7,800

 

4

 

Traditional

 

 

 

024

 

024HWQ651

XN

 

624

 

292

 

—

 

292

 

1

 

Traditional

 

 

 

024

 

024HWQ671

XN

 

13,857

 

834

 

—

 

834

 

3

 

Traditional

 

 

 

024

 

024HWQ801

XN

 

293,636

 

83,885

 

—

 

83,885

 

66

 

Traditional

 

 

 

024

 

024JB4411

XN

 

644,300

 

390,076

 

—

 

390,076

 

43

 

Traditional

 

 

 

024

 

024JC4511

XN

 

111,000

 

97,617

 

—

 

97,617

 

6

 

Traditional

 

 

 

024

 

024JD4611

XN

 

90,400

 

73,361

 

—

 

73,361

 

5

 

Traditional

 

 

 

024

 

024LD9711

XN

 

5,000

 

14

 

—

 

14

 

1

 

Traditional

 

 

 

024

 

024LD9721

XN

 

20,000

 

77

 

—

 

77

 

3

 

Traditional

 

 

 

024

 

024MA0111

XN

 

360,000

 

46,396

 

—

 

46,396

 

36

 

Traditional

 

 

 

024

 

024MA4411

XN

 

1,285,667

 

212,832

 

—

 

212,832

 

167

 

Traditional

 

 

 

024

 

024MA4611

XN

 

13,400

 

2,863

 

—

 

2,863

 

1

 

Traditional

 

 

 

024

 

024MB0611

XN

 

320,500

 

181,488

 

—

 

181,488

 

37

 

Traditional

 

 

 

024

 

024MB4411

XN

 

318,800

 

208,963

 

—

 

208,963

 

29

 

Traditional

 

 

 

024

 

024MC0611

XN

 

428,000

 

196,860

 

—

 

196,860

 

64

 

Traditional

 

 

 

024

 

024MC0721

XN

 

43,000

 

23,769

 

—

 

23,769

 

11

 

Traditional

 

 

 

024

 

024MC0811

XN

 

1,180,000

 

183,002

 

—

 

183,002

 

236

 

Traditional

 

 

 

024

 

024ME0611

XN

 

571,500

 

194,933

 

—

 

194,933

 

156

 

Traditional

 

 

 

024

 

024ME0621

XN

 

147,500

 

70,778

 

—

 

70,778

 

30

 

Traditional

 

 

 

024

 

024ME0631

XN

 

248,500

 

112,772

 

—

 

112,772

 

65

 

Traditional

 

 

 

024

 

024MF0711

XN

 

8,000

 

2,276

 

—

 

2,276

 

1

 

Traditional

 

 

 

024

 

024ML4911

XN

 

7,743,834

 

131,855

 

50,300

 

182,155

 

857

 

Traditional

 

Wilton

 

024

 

024MN4311

XN

 

30,000

 

31,041

 

—

 

31,041

 

2

 

Traditional

 

 

 

024

 

024MN4511

XN

 

15,500

 

15,828

 

—

 

15,828

 

2

 

Traditional

 

 

 

024

 

024MN4611

XN

 

35,000

 

23,557

 

—

 

23,557

 

1

 

Traditional

 

 

 

024

 

024MP6111

XN

 

1,000

 

424

 

—

 

424

 

1

 

Traditional

 

 

 

024

 

024MP6121

XN

 

1,000

 

424

 

—

 

424

 

1

 

Traditional

 

 

 

024

 

024MP6611

XN

 

5,000

 

1,969

 

—

 

1,969

 

1

 

Traditional

 

 

 

024

 

024PA0151

XN

 

385,130

 

58,393

 

—

 

58,393

 

58

 

Traditional

 

 

 

024

 

024PB9631

XN

 

6,440

 

5,038

 

—

 

5,038

 

11

 

Traditional

 

 

 

024

 

024PB9641

XN

 

134,239

 

82,527

 

—

 

82,527

 

24

 

Traditional

 

 

 

024

 

024PB9911

XN

 

112,360

 

70,965

 

—

 

70,965

 

117

 

Traditional

 

 

 

024

 

024PB9921

XN

 

35,022

 

27,113

 

—

 

27,113

 

34

 

Traditional

 

 

 

024

 

024PB9931

XN

 

79,103

 

46,852

 

—

 

46,852

 

65

 

Traditional

 

 

 

024

 

024PB9941

XN

 

9,000

 

3,543

 

—

 

3,543

 

1

 

Traditional

 

 

 

024

 

024PC9911

XN

 

370

 

282

 

—

 

282

 

2

 

Traditional

 

 

 

024

 

024PCT1L1

XN

 

112,006

 

51,997

 

—

 

51,997

 

6

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

024

 

024PEC601

XN

 

3,341

 

2,762

 

—

 

2,762

 

4

 

Traditional

 

 

 

024

 

024PJ9911

XN

 

1,000

 

1,000

 

—

 

1,000

 

1

 

Traditional

 

 

 

024

 

024PJ9921

XN

 

29,201

 

22,698

 

—

 

22,698

 

14

 

Traditional

 

 

 

024

 

024PMA011

XN

 

6,630

 

2,500

 

—

 

2,500

 

5

 

Traditional

 

 

 

024

 

024PMA441

XN

 

1,839

 

323

 

—

 

323

 

1

 

Traditional

 

 

 

024

 

024PMB061

XN

 

13,800

 

8,725

 

—

 

8,725

 

2

 

Traditional

 

 

 

024

 

024PMC061

XN

 

40,501

 

27,783

 

—

 

27,783

 

11

 

Traditional

 

 

 

024

 

024PMC071

XN

 

1,452

 

990

 

—

 

990

 

1

 

Traditional

 

 

 

024

 

024PMC081

XN

 

73,711

 

5,791

 

—

 

5,791

 

57

 

Traditional

 

 

 

024

 

024PME061

XN

 

56,064

 

41,822

 

—

 

41,822

 

29

 

Traditional

 

 

 

024

 

024PML491

XN

 

1,433

 

1,007

 

—

 

1,007

 

11

 

Traditional

 

Wilton

 

024

 

024PQ9911

XN

 

94,639

 

78,683

 

—

 

78,683

 

87

 

Traditional

 

 

 

024

 

024PQ9921

XN

 

874,354

 

617,768

 

—

 

617,768

 

684

 

Traditional

 

 

 

024

 

024PQ9931

XN

 

230,708

 

165,261

 

—

 

165,261

 

185

 

Traditional

 

 

 

024

 

024PQ9941

XN

 

48,159

 

34,965

 

—

 

34,965

 

57

 

Traditional

 

 

 

024

 

024PQ9951

XN

 

25,502

 

20,434

 

—

 

20,434

 

12

 

Traditional

 

 

 

024

 

024PR9911

XN

 

113,953

 

70,926

 

—

 

70,926

 

28

 

Traditional

 

 

 

024

 

024PR9921

XN

 

186,407

 

133,261

 

—

 

133,261

 

28

 

Traditional

 

 

 

024

 

024PWB011

XN

 

7,820

 

5,063

 

—

 

5,063

 

1

 

Traditional

 

 

 

024

 

024PWB081

XN

 

34,575

 

9,713

 

—

 

9,713

 

23

 

Traditional

 

 

 

024

 

024PWB121

XN

 

64,350

 

28,082

 

—

 

28,082

 

2

 

Traditional

 

 

 

024

 

024PWB311

XN

 

23,905

 

6,199

 

—

 

6,199

 

4

 

Traditional

 

 

 

024

 

024PWC021

XN

 

1,662

 

272

 

—

 

272

 

1

 

Traditional

 

 

 

024

 

024PWG081

XN

 

282,096

 

136,074

 

—

 

136,074

 

142

 

Traditional

 

 

 

024

 

024PWI021

XN

 

22,750

 

19,626

 

—

 

19,626

 

2

 

Traditional

 

 

 

024

 

024PWJ371

XN

 

4,150

 

3,315

 

—

 

3,315

 

1

 

Traditional

 

 

 

024

 

024PWL491

XN

 

69,721

 

44,102

 

—

 

44,102

 

70

 

Traditional

 

 

 

024

 

024PWO481

XN

 

165,109

 

106,390

 

—

 

106,390

 

165

 

Traditional

 

 

 

024

 

024PWO482

XN

 

51,113

 

32,664

 

—

 

32,664

 

51

 

Traditional

 

 

 

024

 

024PWO483

XN

 

32,374

 

20,899

 

—

 

20,899

 

35

 

Traditional

 

 

 

024

 

024PWO484

XN

 

120

 

65

 

—

 

65

 

1

 

Traditional

 

 

 

024

 

024PWO491

XN

 

687

 

485

 

—

 

485

 

6

 

Traditional

 

Wilton

 

024

 

024PWO492

XN

 

109

 

84

 

—

 

84

 

2

 

Traditional

 

Wilton

 

024

 

024PWQ651

XN

 

28,360

 

16,280

 

—

 

16,280

 

12

 

Traditional

 

 

 

024

 

024PWQ801

XN

 

34,383

 

25,133

 

—

 

25,133

 

6

 

Traditional

 

 

 

024

 

024R5C011

XN

 

63,499

 

122

 

—

 

122

 

2

 

Traditional

 

 

 

024

 

024R5C021

XN

 

175,000

 

466

 

—

 

466

 

3

 

Traditional

 

 

 

024

 

024R5C541

XN

 

51,956

 

51

 

—

 

51

 

1

 

Traditional

 

 

 

024

 

024R5CL11

XN

 

55,922

 

743

 

—

 

743

 

2

 

Traditional

 

 

 

024

 

024R5CL20

XN

 

50,000

 

485

 

—

 

485

 

1

 

Traditional

 

 

 

024

 

024R5CL21

XN

 

100,000

 

229

 

—

 

229

 

1

 

Traditional

 

 

 

024

 

024R5T111

XN

 

174,221

 

—

 

—

 

—

 

3

 

Traditional

 

 

 

024

 

024R5T121

XN

 

211,755

 

25

 

—

 

25

 

4

 

Traditional

 

 

 

024

 

024RC8810

XN

 

2,000

 

1

 

—

 

1

 

2

 

Traditional

 

 

 

024

 

024RC8811

XN

 

2,920,000

 

862

 

—

 

862

 

345

 

Traditional

 

 

 

024

 

024RC8821

XN

 

53,000

 

17

 

—

 

17

 

11

 

Traditional

 

 

 

024

 

024RC8831

XN

 

247,400

 

—

 

—

 

—

 

28

 

Traditional

 

 

 

024

 

024RC8841

XN

 

112,000

 

336

 

—

 

336

 

7

 

Traditional

 

 

 

024

 

024RCCL11

XN

 

10,000

 

6

 

—

 

6

 

1

 

Traditional

 

 

 

024

 

024RCU881

XN

 

2,221,000

 

6,663

 

—

 

6,663

 

125

 

Traditional

 

 

 

024

 

024RF8911

XN

 

60,000

 

198

 

—

 

198

 

5

 

Traditional

 

 

 

024

 

024RF8921

XN

 

26,000

 

99

 

—

 

99

 

5

 

Traditional

 

 

 

024

 

024RF8931

XN

 

303,204

 

4,098

 

—

 

4,098

 

30

 

Traditional

 

 

 

024

 

024RF8941

XN

 

52,400

 

385

 

—

 

385

 

10

 

Traditional

 

 

 

024

 

024RI7211

XN

 

706,000

 

—

 

—

 

—

 

22

 

Traditional

 

 

 

024

 

024RL1111

XN

 

3,758,000

 

5,557

 

—

 

5,557

 

88

 

Traditional

 

 

 

024

 

024RL6811

XN

 

56,000

 

917

 

—

 

917

 

10

 

Traditional

 

 

 

024

 

024RM8811

XN

 

709,002

 

21,096

 

—

 

21,096

 

9

 

Traditional

 

 

 

024

 

024RS8511

XN

 

6,207,197

 

—

 

—

 

—

 

176

 

Traditional

 

 

 

024

 

024RSU011

XN

 

445,000

 

—

 

—

 

—

 

17

 

Traditional

 

 

 

024

 

024WA0121

XN

 

500

 

490

 

—

 

490

 

1

 

Traditional

 

 

 

024

 

024WA0141

XN

 

508,000

 

369,790

 

—

 

369,790

 

65

 

Traditional

 

 

 

024

 

024WA0151

XN

 

5,000

 

3,764

 

—

 

3,764

 

1

 

Traditional

 

 

 

024

 

024WB0111

XN

 

721,447

 

410,522

 

—

 

410,522

 

153

 

Traditional

 

 

 

024

 

024WB0121

XN

 

1,033,211

 

479,173

 

—

 

479,173

 

100

 

Traditional

 

 

 

024

 

024WB0131

XN

 

310,000

 

127,422

 

—

 

127,422

 

12

 

Traditional

 

 

 

024

 

024WB0811

XN

 

53,008,000

 

771,872

 

—

 

771,872

 

1,642

 

Traditional

 

 

 

024

 

024WB1111

XN

 

1,708,812

 

757,565

 

10

 

757,575

 

160

 

Traditional

 

 

 

024

 

024WB1121

XN

 

872,983

 

381,524

 

3,182

 

384,706

 

59

 

Traditional

 

 

 

024

 

024WB1211

XN

 

227,514

 

95,350

 

—

 

95,350

 

4

 

Traditional

 

 

 

024

 

024WB1221

XN

 

500,000

 

229,973

 

—

 

229,973

 

10

 

Traditional

 

 

 

024

 

024WB1321

XN

 

750,000

 

353,710

 

—

 

353,710

 

6

 

Traditional

 

 

 

024

 

024WB1421

XN

 

250,000

 

173,625

 

—

 

173,625

 

1

 

Traditional

 

 

 

024

 

024WB1611

XN

 

10,000

 

6,435

 

—

 

6,435

 

1

 

Traditional

 

 

 

024

 

024WB1711

XN

 

100,000

 

36,916

 

—

 

36,916

 

1

 

Traditional

 

 

 

024

 

024WB3111

XN

 

106,000

 

40,592

 

—

 

40,592

 

6

 

Traditional

 

 

 

024

 

024WB3211

XN

 

50,000

 

6,628

 

—

 

6,628

 

1

 

Traditional

 

 

 

024

 

024WB3311

XN

 

100,000

 

29,171

 

—

 

29,171

 

1

 

Traditional

 

 

 

024

 

024WC0221

XN

 

332,500

 

251,549

 

—

 

251,549

 

65

 

Traditional

 

 

 

024

 

024WD0311

XN

 

52,500

 

6,646

 

—

 

6,646

 

10

 

Traditional

 

 

 

024

 

024WD0321

XN

 

30,000

 

18,781

 

—

 

18,781

 

6

 

Traditional

 

 

 

024

 

024WD0331

XN

 

13,000

 

4,619

 

—

 

4,619

 

11

 

Traditional

 

 

 

024

 

024WD0511

XN

 

6,000

 

1,724

 

—

 

1,724

 

4

 

Traditional

 

 

 

024

 

024WG0811

XN

 

8,944,878

 

1,721,489

 

—

 

1,721,489

 

939

 

Traditional

 

 

 

024

 

024WG0821

XN

 

800,000

 

244,472

 

—

 

244,472

 

74

 

Traditional

 

 

 

024

 

024WH2031

XN

 

5,000

 

3,695

 

—

 

3,695

 

1

 

Traditional

 

 

 

024

 

024WI0111

XN

 

125,000

 

93,761

 

—

 

93,761

 

5

 

Traditional

 

 

 

024

 

024WI0121

XN

 

582,200

 

367,085

 

—

 

367,085

 

22

 

Traditional

 

 

 

024

 

024WI2111

XN

 

25,000

 

16,381

 

—

 

16,381

 

1

 

Traditional

 

 

 

024

 

024WJ3611

XN

 

442,500

 

279,597

 

—

 

279,597

 

71

 

Traditional

 

 

 

024

 

024WJ3711

XN

 

390,000

 

246,194

 

—

 

246,194

 

71

 

Traditional

 

 

 

024

 

024WL4911

XN

 

5,182,578

 

741,726

 

10,126

 

751,853

 

672

 

Traditional

 

 

 

024

 

024WM4111

XN

 

11,500

 

6,024

 

—

 

6,024

 

3

 

Traditional

 

 

 

024

 

024WO4811

XN

 

28,069,072

 

4,252,130

 

380,439

 

4,632,569

 

3,388

 

Traditional

 

 

 

024

 

024WO4812

XN

 

8,216,765

 

1,252,000

 

29,260

 

1,281,260

 

1,095

 

Traditional

 

 

 

024

 

024WO4813

XN

 

7,535,100

 

1,050,625

 

32,954

 

1,083,578

 

939

 

Traditional

 

 

 

024

 

024WO4814

XN

 

79,500

 

7,587

 

314

 

7,901

 

13

 

Traditional

 

 

 

024

 

024WO4815

XN

 

80,000

 

6,091

 

602

 

6,693

 

10

 

Traditional

 

 

 

024

 

024WO4911

XN

 

28,529,529

 

642,572

 

602,027

 

1,244,599

 

2,489

 

Traditional

 

Wilton

 

024

 

024WO4912

XN

 

8,871,050

 

221,820

 

42,488

 

264,308

 

912

 

Traditional

 

Wilton

 

024

 

024WO4913

XN

 

9,323,934

 

190,381

 

32,098

 

222,479

 

895

 

Traditional

 

Wilton

 

024

 

024WQ6511

XN

 

7,000

 

5,183

 

—

 

5,183

 

5

 

Traditional

 

 

 

024

 

024WQ6521

XN

 

3,000

 

2,285

 

—

 

2,285

 

2

 

Traditional

 

 

 

024

 

024WQ6531

XN

 

396,925

 

235,794

 

—

 

235,794

 

54

 

Traditional

 

 

 

024

 

024WQ6711

XN

 

15,500

 

8,221

 

—

 

8,221

 

16

 

Traditional

 

 

 

024

 

024WQ7511

XN

 

3,000

 

2,433

 

—

 

2,433

 

3

 

Traditional

 

 

 

024

 

024WQ8021

XN

 

2,438,956

 

1,461,617

 

—

 

1,461,617

 

501

 

Traditional

 

 

 

024

 

024WQ9911

XN

 

656,459

 

567,801

 

—

 

567,801

 

664

 

Traditional

 

 

 

024

 

024WS9921

XN

 

1,843,774

 

1,071,540

 

—

 

1,071,540

 

628

 

Traditional

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

348,307,540

 

26,311,545

 

1,183,799

 

27,495,345

 

23,246

 

 

 

 

 

Adjustments

 

 

—

 

(876

)

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

 

348,307,540

 

26,310,669

 

1,183,799

 

27,495,345

 

23,246

 

 

 

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

26,310,669

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Deficiency +Stat Reserve

 

Count

 

Type

 

 

 

024

 

024CT0111

XN

 

439,398

 

44,232

 

4,885

 

49,116

 

10

 

UL

 

 

 

024

 

024CT01T1

XN

 

25,000

 

3,385

 

—

 

3,385

 

1

 

UL

 

 

 

024

 

024CT0J11

XN

 

50,000

 

2,489

 

—

 

2,489

 

2

 

UL

 

 

 

024

 

024CT5111

XN

 

81,956

 

42,507

 

1,061

 

43,568

 

2

 

UL

 

 

 

024

 

024CT51T1

XN

 

63,551

 

6,094

 

1,313

 

7,407

 

1

 

UL

 

 

 

024

 

024CT5J11

XN

 

25,000

 

2,869

 

—

 

2,869

 

1

 

UL

 

 

 

024

 

024CT5JT1

XN

 

25,000

 

1,210

 

34

 

1,244

 

1

 

UL

 

 

 

024

 

024CTL110

XN

 

300,000

 

10,408

 

2,283

 

12,691

 

5

 

UL

 

 

 

024

 

024CTL111

XN

 

526,822

 

25,052

 

967

 

26,018

 

10

 

UL

 

 

 

024

 

024CTLJ11

XN

 

525,000

 

4,646

 

—

 

4,646

 

17

 

UL

 

 

 

024

 

024TT1111

XN

 

705,329

 

408,641

 

—

 

408,641

 

13

 

UL

 

 

 

024

 

024UA0111

XN

 

8,627,893

 

1,373,278

 

—

 

1,373,278

 

153

 

UL

 

 

 

024

 

024UA0121

XN

 

19,794,743

 

1,388,984

 

498

 

1,389,481

 

492

 

 

 

 

 

024

 

024UA0121

XY

 

88,926,626

 

9,681,017

 

41,926

 

9,722,943

 

2,635

 

UL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

120,116,319

 

12,994,810

 

52,967

 

13,047,777

 

3,343

 

 

 

 

 

Adjustments

 

 

—

 

51,991

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

 

120,116,319

 

13,046,801

 

52,967

 

13,047,777

 

3,343

 

 

 

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

13,046,801

 

 

 

 

 

 

 

 

 

 

 

 

5B

 

Company

 

Plan Code

 

Stat Reserve

 

Fund Value

 

Cash Value

 

 

 

Count

 

Type

 

 

 

024

 

024FA0711

XN

 

227,427

 

227,427

 

227,427

 

 

 

15

 

DEF ANNUITY

 

 

 

024

 

024FA0712

XN

 

114,030

 

114,030

 

114,030

 

 

 

10

 

DEF ANNUITY

 

 

 

024

 

024FA08N1

XN

 

802,651

 

835,980

 

778,495

 

 

 

26

 

DEF ANNUITY

 

 

 

024

 

024FA09Q1

XN

 

36,777

 

38,508

 

35,515

 

 

 

6

 

DEF ANNUITY

 

 

 

024

 

024FA10NM

XN

 

4,905

 

5,116

 

4,656

 

 

 

1

 

DEF ANNUITY

 

 

 

024

 

024FA12QM

XN

 

15,734

 

16,532

 

15,342

 

 

 

1

 

DEF ANNUITY

 

 

 

024

 

024FA14NM

XN

 

42,728

 

44,832

 

41,450

 

 

 

4

 

DEF ANNUITY

 

 

 

024

 

024FA15NQ

XN

 

49,422

 

51,813

 

48,082

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024FA16N1

XN

 

2,374,015

 

2,513,029

 

2,299,856

 

 

 

67

 

DEF ANNUITY

 

 

 

024

 

024FA17QM

XN

 

25,405

 

26,668

 

24,748

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024FA19Q1

XN

 

413,583

 

437,125

 

402,946

 

 

 

30

 

DEF ANNUITY

 

 

 

024

 

024FA22N1

XN

 

217,104

 

229,867

 

210,497

 

 

 

11

 

DEF ANNUITY

 

 

 

024

 

024FA25Q1

XN

 

333,528

 

356,231

 

326,789

 

 

 

11

 

DEF ANNUITY

 

 

 

024

 

024FAINN1

XN

 

14,832

 

15,358

 

13,976

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024FAINQM

XN

 

250,047

 

260,593

 

237,140

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024FB0411

XN

 

43,667

 

43,667

 

43,667

 

 

 

10

 

DEF ANNUITY

 

 

 

024

 

024FB0511

XN

 

2,002

 

2,002

 

2,002

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024FB0512

XN

 

43,280

 

43,280

 

43,280

 

 

 

8

 

DEF ANNUITY

 

 

 

024

 

024FD9811

XN

 

93

 

93

 

93

 

 

 

1

 

DEF ANNUITY

 

 

 

024

 

024SG9811

XN

 

378,747

 

378,747

 

378,747

 

 

 

11

 

DEF ANNUITY

 

 

 

024

 

024SG9812

XN

 

289,407

 

289,407

 

289,407

 

 

 

12

 

DEF ANNUITY

 

 

 

024

 

024SP5011

XN

 

1,040,527

 

1,045,951

 

988,972

 

 

 

87

 

DEF ANNUITY

 

 

 

024

 

024SP5012

XN

 

962,255

 

969,042

 

915,049

 

 

 

29

 

DEF ANNUITY

 

 

 

024

 

024SP5013

XN

 

3,520,561

 

3,523,662

 

3,329,628

 

 

 

42

 

DEF ANNUITY

 

 

 

024

 

024SP5021

XN

 

39,962

 

40,012

 

38,032

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024SP5022

XN

 

183,323

 

183,448

 

174,758

 

 

 

6

 

DEF ANNUITY

 

 

 

024

 

024SP5023

XN

 

246,910

 

246,985

 

233,550

 

 

 

4

 

DEF ANNUITY

 

 

 

024

 

024SP5111

XN

 

525,487

 

530,627

 

503,253

 

 

 

38

 

DEF ANNUITY

 

 

 

024

 

024SP5112

XN

 

491,076

 

492,577

 

467,957

 

 

 

14

 

DEF ANNUITY

 

 

 

024

 

024SP5113

XN

 

875,254

 

888,729

 

833,664

 

 

 

10

 

DEF ANNUITY

 

 

 

024

 

024SP5121

XN

 

27,381

 

27,406

 

25,926

 

 

 

1

 

DEF ANNUITY

 

 

 

024

 

024SP5122

XN

 

62,154

 

62,179

 

58,782

 

 

 

2

 

DEF ANNUITY

 

 

 

024

 

024SP5123

XN

 

79,047

 

79,047

 

75,489

 

 

 

1

 

DEF ANNUITY

 

 

 

024

 

024SP5211

XN

 

193,656

 

193,656

 

193,656

 

 

 

14

 

DEF ANNUITY

 

 

 

024

 

024SP5212

XN

 

216,439

 

216,603

 

216,068

 

 

 

11

 

DEF ANNUITY

 

 

 

024

 

024SP5312

XN

 

166,837

 

166,989

 

166,550

 

 

 

8

 

DEF ANNUITY

 

 

 

024

 

024SP5313

XN

 

10,715

 

10,715

 

10,715

 

 

 

1

 

DEF ANNUITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

14,320,966

 

14,607,932

 

13,770,194

 

 

 

504

 

 

 

 

 

Adjustments

 

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

Total

 

 

14,320,966

 

14,607,932

 

13,770,194

 

 

 

504

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

14,320,966

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Policy Identifier

 

Stat Reserve

 

Type

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_169_1325

 

875602

 

3,406

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_188_0875

 

853253

 

1,696

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_189_0875

 

854366

 

2,764

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_189_0875

 

854676

 

1,743

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_189_0875

 

854697

 

2,249

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_189_0875

 

854777

 

9,149

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_189_0875

 

855453

 

3,161

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_190_0825

 

855877

 

2,292

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_190_0825

 

856028

 

921

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_190_0825

 

856678

 

2,867

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_190_0825

 

857329

 

3,552

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

857936

 

14,015

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858454

 

4,145

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858455

 

2,413

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858551

 

2,241

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858565

 

1,846

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858668

 

5,262

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858684

 

5,928

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

858940

 

3,410

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

859343

 

13,052

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

859554

 

3,428

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

859624

 

2,436

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

860018

 

1,622

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

860305

 

6,186

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_191_0825

 

860434

 

5,247

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_192_0775

 

858893

 

1,544

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_192_0775

 

859274

 

2,346

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_192_0775

 

866281

 

1,978

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_193_0700

 

869248

 

24,677

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_194_0650

 

874486

 

9,489

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

024

 

2SPIA_Y_194_0650

 

874487

 

11,496

 

Annuity (5b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

156,561

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

156,561

 

 

 

 

 

 

 

 

 

 

 

 

 

Match to Exh. 5--->

 

156,561

 

 

 

 

 

 

 

 

 

 

 

 

5C

 

Company

 

Plan Code

 

Policy ID

 

Stat Reserve

 

Type

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_142_1325

 

41829

 

1,370

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_177_1325

 

87797

 

6,741

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_179_1325

 

89929

 

1,062

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_191_0825

 

832064

 

938

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_197_0675

 

807982

 

35,838

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_197_0675

 

868469

 

3,775

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_198_0625

 

840110

 

20,215

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_199_0625

 

854225

 

3,779

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_199_0625

 

854494

 

1,204

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_200_0700

 

85715

 

10,601

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_200_0700

 

856445

 

36,479

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

024

 

2ONBN_Y_200_0700

 

857170

 

10,445

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_200_0700

 

LI00856110

 

5,923

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_201_0675

 

LI00859130

 

10,897

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_202_0650

 

856679

 

4,613

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_202_0650

 

865356

 

11,374

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_203_0600

 

869040

 

4,286

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_204_0550

 

LI00906569

 

22,299

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_205_0525

 

AN0009568

 

5,337

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_205_0525

 

LI00902708

 

7,589

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_205_0525

 

LI00904748

 

9,965

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_205_0525

 

LI00905452

 

29,046

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_206_0525

 

AN0015391

 

21,299

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

024

 

2ONBN_Y_206_0525

 

AN0015392

 

12,328

 

Payout Annuity (5C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

277,403

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

277,403

 

 

 

 

 

 

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

277,403

 

 

 

 

 

 

 

 

 

 

 

 

5D

 

Company

 

LOB

 

Amount Inforce

 

Reserve

 

Gross Premiums

 

 

 

Count

 

 

 

 

 

024

 

TRAD

 

17,091,706

 

10,878

 

18,241

 

 

 

903

 

 

 

 

 

024

 

UL

 

3,336,434

 

2,905

 

3,671

 

 

 

125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

20,428,140

 

13,782

 

21,912

 

 

 

1,028

 

 

 

 

 

Adjustments

 

 

 

—

 

6

 

—

 

 

 

—

 

 

 

 

 

Total

 

 

 

20,428,140

 

13,788

 

21,912

 

 

 

1,028

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

13,789

 

 

 

 

 

 

 

 

 

 

 

 

5E

 

Company

 

LOB

 

Amount Inforce

 

Reserve

 

Gross Premiums

 

 

 

Count

 

 

 

 

 

024

 

TRADR

 

8,189,256

 

36,200

 

112,010

 

 

 

549

 

 

 

 

 

024

 

TRADW

 

29,918

 

1,961

 

2,834

 

 

 

80

 

 

 

 

 

024

 

ULW

 

66,579

 

24,181

 

64,018

 

 

 

105

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

8,285,753

 

62,341

 

178,863

 

 

 

734

 

 

 

 

 

Adjustments

 

 

 

—

 

2,581

 

—

 

 

 

—

 

 

 

 

 

Total

 

 

 

8,285,753

 

64,922

 

178,863

 

 

 

734

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

64,922

 

 

 

 

 

 

 

 

 

 

 

 

5G

 

Company

 

LOB

 

Deficiency Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

024

 

TRAD

 

1,183,799

 

 

 

 

 

 

 

 

 

 

 

 

 

024

 

UL

 

52,967

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

1,236,766

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

1,236,766

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Match to Exh. 5 --->

 

1,236,766

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reinsurance

 

Company

 

Reinsurer

 

Agreement #

 

Agreement2 #

 

Ceded Face

 

 

 

Ceded Reserve

 

 

 

 

 

024

 

RGA Reinsurance Co.

 

 

 

 

 

1,408

 

 

 

37

 

 

 

 

 

024

 

General Re Life Corp.

 

 

 

 

 

60,072

 

 

 

542

 

 

 

 

 

024

 

Scottish Re Life Corp.

 

 

 

 

 

35,868,000

 

 

 

96,457

 

 

 

 

 

024

 

Employers Reassurance Corp.

 

 

 

 

 

—

 

 

 

—

 

 

 

 

 

024

 

Swiss Re Denmark Reinsurance A/S

 

 

 

 

 

—

 

 

 

—

 

 

 

 

 

024

 

Swiss Re Life & Health America Inc.

 

 

 

 

 

71,297

 

 

 

950

 

 

 

 

 

024

 

Munich American Reassurance Co.

 

 

 

 

 

1,016,947

 

 

 

280,395

 

 

 

 

 

024

 

Munich American Reassurance Co.

 

 

 

 

 

283,156

 

 

 

51,922

 

 

 

 

 

024

 

Munich American Reassurance Co.

 

 

 

 

 

—

 

 

 

—

 

 

 

 

 

024

 

Munich American Reassurance Co.

 

 

 

 

 

120,000

 

 

 

278

 

 

 

 

 

024

 

Optimum Re Insurance Co.

 

 

 

 

 

—

 

 

 

—

 

 

 

 

 

024

 

Optimum Re Insurance Co.

 

 

 

 

 

1,654,000

 

 

 

7,298

 

 

 

 

 

024

 

Optimum Re Insurance Co.

 

 

 

 

 

—

 

 

 

—

 

 

 

 

 

024

 

Prudential Insurance Co. of America

 

 

 

 

 

14,460

 

 

 

376

 

 

 

 

 

024

 

Swiss Re Life & Health America Inc.

 

 

 

 

 

—

 

 

 

—

 

 

 

 

 

024

 

Wilton Reassurance Co.

 

 

 

 

 

40,852,932

 

 

 

1,436,338

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

79,942,272

 

 

 

1,874,593

 

 

 

 

 

 

PYRAMID

 

Exhibit

 

 

 

Amount Inforce

 

Statutory Reserve

 

 

 

 

 

 

 

 

 

 

 

5A

 

 

 

468,423,859

 

39,357,470

 

 

 

 

 

 

 

 

 

 

 

5B

 

 

 

14,607,932

 

14,477,527

 

 

 

 

 

 

 

 

 

 

 

5C

 

 

 

—

 

277,403

 

 

 

 

 

 

 

 

 

 

 

5D

 

 

 

20,428,140

 

13,788

 

 

 

 

 

 

 

 

 

 

 

5E

 

 

 

8,285,753

 

64,922

 

 

 

 

 

 

 

 

 

 

 

5F

 

 

 

—

 

115,536

 

 

 

 

 

 

 

 

 

 

 

5G

 

 

 

—

 

1,236,766

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

511,745,683

 

55,543,413

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

—

 

55,543,414

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total CEDED

 

79,942,272

 

1,874,593

 

 

 

 

 

 

 

 

 

 

 

Ajustments

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

79,942,272

 

1,874,593

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

1,874,593

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total NET

 

431,803,411

 

53,668,820

 

 

 

 

 

 

 

 

 

 

 

Actual

 

—

 

53,668,821

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wilton Coverage Adjustment

 

13,617,644

 

478,779

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total After Wilton removed

 

418,185,767

 

53,190,040

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

The Ceding Company sent the information on Exhibit B to the Reinsurer via a CD
data file on Friday, April 10, 2009. The Reinsurer received the information on
Monday, April 13, 2009.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

TRANSFERRED ASSETS

 

The Transferred Assets shall be within one of the following two (2) categories:

 

1. Cash

 

2. United States Dollar-Denominated Securities issued or guaranteed by the
United States Treasury.

 

Valuation of Assets

 

(a) By 5:00 p.m. on the fifth (5th) Business Day prior to the Closing Date, the
parties by mutual agreement shall designate certain Transferred Assets as “IDC
Assets”, provided that IDC quotes prices for such Transferred Assets. All
Transferred Assets not designated as IDC Assets shall be designated “Brokers
Assets.” If the parties cannot agree on the designation of any particular
Transferred Asset as an “IDC Asset”, such Transferred Asset shall be
conclusively deemed to be a Brokers Asset. The fair market value of each
Transferred Asset that is an IDC Asset and each Transferred Asset that is a
Brokers Asset shall be determined as follows:

 

(i) No later than 9:00 a.m. on the Business Day immediately prior to the Closing
Date, Reinsurer shall submit to IDC the CUSIP number (or other unique identifier
if CUSIP is not available) and face amount of each IDC Asset and request that
IDC provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount) as of
approximately 3:00 p.m. on such Business Day. The price quoted by IDC shall be
referred to as the “IDC Price”.

 

(ii) No later than 5: 00 p. m. on the fourth (4th) Business Day prior to the
Closing Date, the Reinsurer shall submit simultaneously to each of the three
(3) Brokers the CUSIP number (or other unique identifier if CUSIP is not
available) and face amount of each Brokers Asset and request that each Broker
provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount), with
such price setting forth the bid value and ask value of each such Transferred
Asset as of approximately 3:00 p.m. on the Business Day immediately prior to the
Closing Date. The price quoted by each Broker for each Brokers Asset shall be
the average of such bid and ask price and shall be designated as the “Broker’s
Quote” for each such Brokers Asset.

 

(iii) The Reinsurer and the Ceding Company together shall review the IDC Prices
and Brokers’ Quotes for any errors and omissions or other disagreements
(together, “Disagreements”). If the Reinsurer or the Ceding Company reasonably
determines that there exists any Disagreement, the Reinsurer and the Ceding
Company shall immediately notify IDC or the applicable Broker, as the case may
be, and use their commercially reasonable efforts to determine and resolve with
the applicable party any such Disagreement prior to the Closing, or as promptly
as practicable after the Closing, in accordance with the principles set forth in
this Exhibit C.

 

C-1

--------------------------------------------------------------------------------


 

(b) The fair market value of each IDC Asset shall be the IDC Price. The fair
market value of each Brokers Asset is the Broker’s Quote remaining for such
asset after discarding the highest and lowest Broker’s Quote for such asset.
Such fair market values for the IDC and Brokers Assets shall be referred to as
the “Fair Market Value” of such asset.

 

(c) For purposes of this Exhibit C:

 

(i) “Brokers” means the following brokers: Citigroup, Merrill Lynch & Co. and
JPMorgan Chase & Co.; provided, that, if any such broker does not provide a
Brokers Quote or hereafter becomes an Affiliate of the Reinsurer or the Ceding
Company, the parties shall mutually decide in good faith whether to proceed
without such Brokers Quote or to identify a mutually acceptable replacement
broker.

 

(ii) “IDC” means the pricing and quotation service offered by Financial Time
Interactive Data Corp.

 

C-2

--------------------------------------------------------------------------------
